Fight against terrorism (debate)
The next item is the joint debate on the following oral questions:
by Mr Weber, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Roure, on behalf of the Socialist Group in the European Parliament, Mr Alvaro, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, and Mrs Muscardini and Mrs Angelilli, on behalf of the Union for Europe of the Nations Group, to the Council on the fight against terrorism (B6-0139/2007) and
by Mr Weber and Mr Daul, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Roure, on behalf of the Socialist Group in the European Parliament, Mr Alvaro, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, and Mrs Muscardini and Mrs Angelilli, on behalf of the Union for Europe of the Nations Group, to the Commission on the fight against terrorism (B6-0313/2007).
Mr President, could I ask that we do not start until the Council is here, because I find it quite strange that we have put oral questions to the Council, as well as the Commission, and are discussing this issue only with the Commission. There is no point. Could I ask that we stop whatever we are going to do until the Council is here to listen to us?
If you will pardon my saying so, Mrs Buitenweg, I do not consider that appropriate, as we have no idea when the Council will arrive. We may be waiting so long that we are unable to hold our debate at all. In addition, the debate opens with speeches by the political group spokesmen. I therefore propose that we make a start on these.
Does the House agree to this?
(Parliament decided to start the debate)
Mr President, President of the Commission, ladies and gentlemen, the fight against terrorism is an area in which Europe has to switch from the virtual to the real. The global dimension of terrorism calls for a global response. Building a political Europe involves the ability to eradicate the scourge of terrorism; we are still very wide of the mark. Our group has taken the initiative of having this debate because we believe that Europe has not yet fully realised the extent of the dangers facing it.
The first, very immediate threat is the threat to our day-to-day security from Islamist and other terrorist groups, such as ETA in Spain. We see it every day, Commissioner. The second threat, just as worrying, is that these powerful networks could hijack the political culture of European democracies to undermine our essential values and replace them with their religious principles. We need to make sure that our Member States cooperate more in the fight against international terrorism. The resignation in March of the EU Counter-Terrorism Coordinator, Mr de Vries, and the failure to replace him as yet, shows how much work there is still to be done. It is true that Mr de Vries resigned for personal reasons, but it is well known that the inadequacy of the resources he was given meant that he was unable to complete the difficult task given to him.
We are asking the Council, which is not present, its President, and also the High Representative for the CFSP, Mr Solana, and the President of the Commission, Mr Barroso, to fulfil their responsibilities and appoint a new EU Counter-Terrorism Coordinator with adequate resources, as soon as possible.
Ladies and gentlemen, the fight against terrorist organisations requires the greatest firmness and cannot include negotiations or concessions. Terrorist organisations are not the traditional centralised formations that can be overcome by conventional military operations. They operate as networks, using the most sophisticated technologies to carry out their criminal operations. It is only by continuing to pool substantial financial, human and intelligence resources that we will have a chance of neutralising those networks. By respecting each other, guaranteeing the implementation of laws and public freedoms, reaffirming our idea of what it is to be human and of life in society, and acting together, we will put an end to a terrorism that, while using 21st century means, is inspired by prejudices and makes use of methods from humanity's worst hours.
This is not, as people often say, a clash of civilisations but a confrontation between those who put respect for human beings and pluralism above everything, and those who, in the name of Jihad, would eliminate anyone who does not think like them or who holds other beliefs. The victims of September 11, whom we will be remembering in a few days' time, five years after the tragic events in Manhattan, but also those of March 11 in Madrid and of the London bombings, impel us to take resolute action. Europeans need security, security in their working lives, security in their supply of energy, and food security. The least we can do for Europe, after guaranteeing peace, is to do all we can to guarantee the most basic security, personal security.
Mr President, President-in-Office of the Council, Commissioner, many European instruments to fight terrorism have been introduced by Member States. Yet a number of European countries are continuing to face a significant terrorist threat and it is therefore appropriate, after several years of those instruments being in force, to evaluate the effectiveness of the implementation of European legislation in this area.
Despite measures to encourage the national authorities responsible for fighting terrorism to share information, there is clearly a need for greater mutual trust. To enable the fight against terrorism to be really effective, we do not need to add to existing legislation, but we do need to check that Member States are applying it correctly. I think that we should be focusing particularly on genuinely improving cooperation between Member States.
An evaluation would also enable us to review the regulations concerned. It seems necessary to me, in the process, to restore the balance between our fellow citizens' need for security and the safeguarding of their right to protection of privacy. Certain measures have been adopted that are very restrictive for our fellow citizens and we can see now, with the benefit of hindsight, that some of them have not had the results we anticipated and may, on the contrary, give a false impression of security.
The fight against terrorism also demands better cooperation between the European Union and its partners throughout the world. In our transatlantic relations, for example, we should insist on drawing up a common strategy to fight terrorism, which respects fundamental rights and privacy. The European Union should take a global approach to these issues in order to set the general principles for exchanging information with our US partners and for protecting data under these exchanges.
Finally, the European Parliament has often been kept out of the Council's debates on terrorism. I think it is important for us now to have a genuine debate leading to better democratic control by the European Parliament and by national parliaments.
Mr President, 2001-2007 has been six years of a politically motivated fight against terrorism. The only thing we have seen in these six years is the quest for a policy response to every measure taken. What I cannot make out, however, is an approach with regard to the development of European counter-terrorism policy in a global context. What role are we playing? What role do we want to play worldwide? Do we have an underlying plan?
To date, I have seen no plan or paper, either from the Commission or the Council - or, incidentally, from any Member State - proposing a short-, medium- and long-term counter-terrorism strategy. We have launched measures with short-term effect, stemming financial flows - which has been excellent. We have launched measures aiming to combat terrorism in the medium term by including biometric data in identity documents - which I, personally, do not consider to be the right approach, but was decided by a political majority.
With regard to the long term, I cannot see any progress or movement in the field of development assistance, which can be understood in the sense of security policy. Nor do I see any movement in terms of respect for those cultures in which terrorism can supposedly originate; that is, in terms of our making efforts to live a globalised existence, to coexist decently with each other in a globalised world, rather than going out and trying to communicate our society to the rest of the world. The question, therefore, is: what role will Europe adopt?
The response since 11 September 2001 has consisted of manifold actionism: each time there is an attack, the respective governments have endeavoured to reassure the population by launching short-term measures, be it the British vehemence in pushing through data retention in the immediate aftermath of the tragic attacks in London, or Germany's endeavours to push through online searches. There is a lack of an underlying plan. Infringements of fundamental rights, as in the times of the emergency laws, will not solve the problem alone. If we wish to combat terrorism successfully we must define Europe's worldwide role in this fight, rather than pursuing national actionism, which is then carried out only in Europe.
author. - (IT) Mr President, ladies and gentlemen, the fact that, having postponed this debate from July to September, we are now holding it in the present circumstances, with the absence of the Council on the issues that we want to raise, in itself demonstrates that Europe is in fact unprepared to tackle the problem of terrorism firmly and comprehensively and that this Parliament is unfortunately still too weak in political terms.
Once there were terrorist groups in the various nations of the EU, there were internal problems, Europe was already largely united and there was already talk of a common strategy that never materialised. We came to 2001 and learned that terrorism is a global phenomenon, that it is not a pyramid organisation but is formed of cells connected together mainly through the Internet and the best IT systems, with roots worldwide and able to strike how they want and when they want.
Despite this, there is no European Union policy for control of the Internet or to give definite security rules to citizens, who do not understand what measures have been adopted by the EU or are set to be adopted in the near future. The most important measure is imposing responsibility on providers which host sites that promote, support or justify terrorist activities, for example through the mandatory barring of sites that can be traced directly or indirectly to persons who preach, incite or justify violence. Switzerland has already been doing all this for a long time, while Europe is still hesitating and talking in vain.
There is no common position for monitoring sham religious meeting places or sham imams who, as also recently happened in the Netherlands and Italy, have used places that ought to have been devoted to prayers to sow hate, to plan attacks by inciting violence against the West, democracy, human rights, including women's rights, actually launching terrorist attacks in our cities.
It is no longer enough, Mr President, to talk of a common strategy against terrorism; we need strength and the courage to take decisions, to act with the goal, on the one hand, of preventing future attacks and, on the other, of neutralising the terrorist cells that lurk in the shadows and make converts by using our values of freedom, freedom of religion and of expression, to attack freedom itself.
The arrests just now in Denmark of persons suspected of planning an attack using explosives, demonstrate that this is no time to lower our guard and that the anti-terrorism laws adopted by Denmark are working, but they also sound the alarm throughout the EU. We can no longer allow ourselves to rely solely on the effectiveness of national laws and the efficiency of investigative forces from individual countries, but we need more coordination.
Too often, political correctness conceals an inability or reluctance to take decisions. What is at risk is democracy, freedom and the right of individuals to live in peace and freedom. Freedom is achieved through rules. We must do what is politically right to safeguard not only our own peoples but also those throughout the world who respect their rights and are aware of their duties. Any delay renders us complicit in wrongdoing.
Let us leave this debate with a joint undertaking to take immediate steps, not with supposed left-wing or right-wing positions, but strong and united. That will be the best form of homage to the memory of the lives that from September 11 until today have throughout the world been cut short by atrocities. May we each always consider terrorism a crime against humanity.
Mr President, my most important question to the Council is actually whether it considers itself fallible. Is it conceivable that the Council makes mistakes from time to time, or is it all-knowing? Does the Council believe that all the measures taken in recent years in the fight against terrorism have been the right ones? Also, is it really beyond all doubt that no disproportionate infringement of civil rights has taken place? If the Council is infallible, it follows that there is no need for an evaluation, but if it believes in the possibility of improving its understanding, there is. I should also like the Council to inform us during the course of the debate whether there are any particular measures it believes are missing, particular measures it now considers necessary that have not yet been taken. Indeed, are any measures currently planned? Infringements of civil rights are permitted under European law, but are warranted only if they meet the criteria of necessity, proportionality and effectiveness and if people are able to arm themselves against abuses. I should like to see an evaluation by the Council of all the measures taken over recent years, and also an examination of their compliance with these criteria. Can the Council promise us this today?
Allow me to highlight a few aspects that are in need of comprehensive evaluation. First of all, the aspect of abuse: is it not conceivable that citizens could become unwitting victims? I should like to give as an example the creation of the lists of terror suspects. The question in this regard is not only how people and organisations get included in these lists, but also how they get removed from them. Supposing your name appears on these lists. All your assets and bank deposits would be frozen, but the authorities would not automatically prosecute. This means there would be no legal proceedings in which to present evidence. The principle of innocent until proven guilty is abandoned. Besides, I can quite imagine bank deposits being frozen before the fact is divulged, or the money would be on the other side of the world in a flash. Yet I cannot imagine our accepting the fact of people remaining on lists and thus continuing to be punished without their guilt having been established. This is an unacceptable inversion of the burden of proof in criminal law. The Court of First Instance has already stated a number of times that the procedure must be amended. On 11 July the Al-Aqsa Foundation and José María Sison were judged to have been listed wrongfully. I should like to hear what lessons the Council has learned from these court rulings, and whether it is prepared to amend or evaluate the decision process regarding the composition of such lists, and also to look at opportunities for individuals to obtain justice.
Moving on to effectiveness: are the measures effective? I should like to take the measures on liquids as an example. More than one million people in Europe are still having to fiddle about with plastic bags before boarding their flight, obediently filling them with 100 ml bottles - which often end up in the bin because passengers have forgotten the rule - and there is no excessive breach of civil rights and abuse can be monitored. Is the measure effective, though? Is the Council prepared to assess this on the basis of scientific evidence?
This brings me to the subject of proportionality. Are the measures proportionate? This is another important aspect for evaluation. Let me take passenger data and the agreement with the United States as an example. My group, too, can fully appreciate countries' desire to know who is entering their territory. The main problem is not so much that excessive quantities of data are being requested, but that they can be requested for a great many different purposes. The Council always justifies such a measure by saying that all this is necessary for the fight against terrorism. However, the data can also be used for other purposes 'according to US law', as the agreement states. Thus it is theoretically possible that the purpose is not only to combat terrorism, but also to tackle bicycle theft or bank fraud. Is it proportionate to use the data for this? Is the Council prepared to review the agreement on these grounds, too?
Finally, necessity. I would take as an example the storage of traffic data for up to two years, which was opposed by my group but supported by the majority in this House. All the information I have seen to date, however, shows that data up to three months old are the most effective and necessary. Is the Council prepared to examine whether data stored for longer than three months are really being used? In short, is it prepared to carry out an evaluation based on the criteria of effectiveness, proportionality and necessity, and also to examine the possibility of combating abuse?
The last aspect for evaluation is the Council's position on breaches of human rights within the European Union, in connection with the CIA's activities. The European Parliament has investigated these as fully as possible, and it is scandalous, in my opinion, that we have never heard any comment from the Council. This might consist of what it thinks about this, which aspects of the report it agrees with and which it does not, and what kind of measures it intends to take. Is the Council prepared to give its reaction to the Fava report, or is it to persist in its silence?
author. - (IT) Mr President, ladies and gentlemen, we are accustomed to declaring that combating terrorism is a priority and invoking new political legislative initiatives.
I believe that we ought first to assess the choices that have been made over the last few years and ask some questions. Firstly: is terrorism stronger or weaker as a result of our legislative initiatives? Secondly: have we made a specific contribution to the development of our legal culture and our values, or have we betrayed them in the name of the terrorism crisis?
I believe we should make it a priority to answer these two questions, and that if we did so we would discover that emergency measures have often been mistaken and that the lists of terrorist organisations have been imprecise, often dictated more by political motives than a real danger posed by the organisations. We have appointed a person to coordinate counter-terrorism activities, and then we have found, without any clear reason, that we can do without the functions carried out by this person. I therefore ask the Council not to appoint a new counter-terrorism coordinator because over the last few months we have discovered that we can easily do without one.
We have often said, and we say it firmly, and I think that we ought to say it again in this Chamber, that terrorism is the enemy of our civilisation, it is the enemy of the rule of democracy: terrorism is barbarity. Terrorist attacks represent a move from the rule of law to a primitive state. All this is true, but instead of focusing the debate on the reinstatement of the rules of democracy we have chosen to tackle the issue by restricting the rules of civil coexistence. We have chosen to fight on our adversary's home ground, to compete on violations of human rights, on military controls over the civilian population, on the negation of the key principles of democracy.
The images of Abu Ghraib or of the Guantanamo base are the symbol of the victory by the culture of terrorism over our rule of law and the key principles of our legal culture. The other symbol is the CIA's flights and abductions in Europe, with the explicit involvement of European governments. There is an embarrassing silence about these events - as my fellow Members have done, I also call upon the Council to express itself on this point - there is an embarrassing silence, everyone has mentioned it! This Parliament has spoken about the responsibilities of the CIA, the responsibilities of European governments, the responsibilities of our intelligence services. The Commission has spoken and the Council of Europe is speaking about this. The only embarrassing silence is from the European governments and I believe that this is unacceptable. Let us hope that today the Council will state its view on this issue.
In Europe, unfortunately, the exception has become the rule and now we must have a clear debate on the effects produced by our legislative choices: biometric data in passports and visas, the system for control of personal data, databases on telephone communications, databases on air passengers, PNR agreements, the SWIFT system, the system of storing fingerprints and even the regulation on liquids, which we hope today to reject resoundingly, giving a signal to the Commission that we ought to make choices that are in proportion to what we want to combat.
I believe that we should say emphatically that we have chosen an authoritarian distortion of the rule of law instead of choosing to safeguard the rule of law in order to combat terrorism. It is not clear - and I am just finishing, Mr President - whether in the past few years European citizens have been put in more danger by terrorism or by the measures taken to combat terrorism. An American feminist writer has said that when we are offered solutions by those responsible for our problems we should be on our guard. I believe that we should be on our guard.
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, I should like first of all to apologise for arriving a little late at Parliament, purely and simply because I underestimated the traffic between the hotel and Parliament.
I should like also to greet Commissioner Frattini, who is here with us, and to try to reply to the questions put by Members; I hope to provide all the clarifications we were asked to give.
There is no doubt that recent events in London and Glasgow, as well as on the border between Spain and Portugal plus the attack in Yemen, have confirmed that terrorism represents a considerable threat to Europe's security and to the values of our democratic societies, particularly to the rights and freedoms of European citizens.
We are in no doubt that Member States must therefore continue to cooperate on strengthening and implementing counter-terrorism measures, while always respecting human rights and fundamental freedoms, which are core values in our societies and their protection and promotion will help prevent terrorism.
Terrorism must be fought at both national and international levels. International cooperation is an essential tool for an effective fight against this scourge, at both national and multilateral levels. We know that terrorism represents a global threat and therefore needs a global concerted response, which will necessarily include increasing the flow and exchange of information, internal coordination of positions, coordination/partnerships with third countries, the implementation of a global counter-terrorism strategy with the United Nations playing a leading role, and close collaboration with various regional and international organisations involved in combating terrorism.
Action by the European Union has intensified since 11 September 2001 and, subsequently, since the dreadful attacks in Madrid in 2004 and in London in 2005. In December 2005 the Council adopted the EU Counter-Terrorism Strategy, under which the Union commits itself to combat terrorism globally while respecting human rights, allowing its citizens to live in an area of freedom, security and justice.
The EU Counter-Terrorism Strategy covers four strands of work: prevention, protection, pursuit and response. The Presidency confirms that the Council does in fact carry out a six-monthly review of the situation as regards implementation of the EU Counter-Terrorism Strategy and of the strategy against terrorist financing and an annual evaluation of the implementation of the Strategy for Combating Radicalisation and Recruitment to Terrorism. The Council also reviews the Action Plan to Combat Terrorism every six months and the Action Plan on Radicalisation and Recruitment on an annual basis. This monitoring process enables the Council to pinpoint which of the measures proposed at EU level have not been adopted, or have not been duly implemented at Member State level. It also gives the Council an opportunity to take certain policies further. For example, the Presidency decided to speed up work in the field of explosives.
The adoption of certain measures in the field of police and judicial cooperation in criminal matters has been slowed down by the need for unanimous decision-making in this field. The adoption and implementation of counter-terrorism measures will be speeded up by the ratification of the Treaty to be approved by the Intergovernmental Conference, on the basis of the mandate adopted by the European Council at its last meeting in June.
As regards the need for closer cooperation between the law enforcement and security information services, Member State security services are currently working in close and very efficient collaboration within the Counter-Terrorism Group. Europol has developed very effective analysis files that are increasingly supplied with information by Member State law enforcement services. There is no doubt that more needs to be done. The European Parliament maintains a close direct political dialogue with the Council and the Commission.
On 16 May 2007 the President of the Council, the Vice-President of the Commission and the Chairman of the Committee on Civil Liberties, Justice and Home Affairs met to examine the various counter-terrorism policies and to take stock of the implementation of the EU Counter-Terrorism Strategy. These six-monthly meetings are extremely useful for reaching a consensus on the policies to be developed in the field of combating terrorism. As regards the position of the EU Counter-Terrorism Coordinator, the Secretary-General/High Representative informed Member States that he was considering, in close collaboration with the Presidency, how best to coordinate work in the field of counter-terrorism within the Council. As regards the relation between the EU Counter-Terrorism Coordinator and the Situation Centre, SitCen takes no part in the drawing up of EU counter-terrorism policy or in the coordination of work in the field of counter-terrorism carried out by the Council; nor does it monitor follow-up to the Council's decisions.
In the field of combating terrorism its competence is limited to presenting to the Council strategic assessments of terrorist threats on the basis of information received from the national services. It also supports the EU emergency and crisis coordination arrangements which may be implemented in order to help coordinate an EU level response to serious crises, which would potentially include terrorist attacks. That is a mechanical function which includes disseminating information, providing meeting facilities and supporting the institutions' existing decision-making arrangements. It is not a coordinating role. Nevertheless, it was on the basis of a threat assessment drawn up by SitCen that Council approved policy recommendations in various fields, such as the field of explosives, to prevent illegal use by terrorists.
The Presidency has no doubt that its efforts in the fight against terrorism are supported by European citizens who, moreover, at the time of the most recent attacks, amply demonstrated not only their solidarity with the victims of those attacks, but also their desire for an EU response to be developed. In the drawing up of such a counter-terrorism strategy the Presidency has the support of its partners who bring their ideas to the high-level discussions, and the European Parliament, in particular, plays a vital role.
Compliance with the provision in Article 6 of the Treaty on European Union is of paramount importance for the Council, as indeed is compliance with all the other articles of the Treaties. Cooperation and dialogue with third countries are the mainstays of the EU Counter-Terrorism strategy. In this half year alone there are plans for three-party style dialogue with Russia, the United States of America, Algeria and Morocco, which reflects the interest in broadening the dialogue with those countries. The European Union also maintains anti-terrorism dialogue with other countries and international organisations.
Then, as regards our Mediterranean partners, we shall be holding our customary ad hoc Euromed experts' meeting on terrorism, which will provide the opportunity to have wider discussions with our Mediterranean partners on a matter of vital interest in that region, and which will focus upon the implementation of priority areas of the Euro-Mediterranean Code of Conduct on Countering Terrorism.
It should be mentioned that, with specific reference to the United States of America, the Presidency holds regular talks with various bodies and at the most varied levels on combating terrorism, which cover subjects such as radicalisation and recruitment into terrorism, including Internet use by extremist groups, terrorist threat analysis, cooperation in international forums, public/private partnerships for combating terrorism, specifically explosives safety, critical infrastructure protection, terrorist financing, in addition to other types of cooperation between civilian authorities and the police authorities.
The Portuguese Presidency is to organise, in conjunction with the United States, a workshop on the application of financial sanctions for combating terrorism. The question of respect for human rights in the fight against terrorism has also been broached by both parties on various occasions and the Presidency considers that it is very important to continue that dialogue which it regards as crucial for both sides.
In conclusion on this point, I would mention that strengthening the area of freedom, security and justice based on the Hague programme and the relevant plan of action, is one of the main priorities of the joint 18-month programme of the German, Portuguese and Slovenian Presidencies. The fight against terrorism is one of the great challenges in that area; the three Presidencies included among their aims greater cooperation to combat terrorism by means of implementing the EU Counter-Terrorism Strategy.
With your permission now, Mr President, I should like to reply to Oral Question. I should like also to inform the House that the Council of the European Union makes a periodic review, as I mentioned, of the fight against terrorism and we also make an annual review of the Strategy and of the Action Plan for Combating Radicalisation and Recruitment to Terrorism; then every six months we review the strategy to combat terrorist financing. The Council will shortly be presenting, for the first time, a report on the implementation of the communication strategy intended for the media and approved in July 2006. Under the terms of the Counter-Terrorism Strategy a high-level counter-terrorism meeting must be held once per Presidency between the Council, the Commission and the European Parliament. Such meetings were held under the Austrian and German Presidencies. The role of the national parliaments will be strengthened under the new Treaty currently under discussion within the Intergovernmental Conference. The major priority is the implementation of measures already in existence. The Council employs various mechanisms for assessment, such the EU's peer evaluation process for national counter-terrorism measures, assessment of the implementation of the European Arrest Warrant, assessment of information exchange between Europol and the Member States and between Member States, etc.
New measures are already being analysed, such as the European Programme for Critical Infrastructure Protection or measures concerning the bio-preparation technology programme, etc. The Council has organised the assessment of information exchange between Europol and the Member States and between Member States. The Secretary-General, Javier Solana, is considering how the function could best be fulfilled within the Secretariat General. The mandate and brief of the possible new coordinator are also under consideration.
Like all the Institutions, the Council is committed to the provision contained in Article 6 of the Treaty on European Union which states that the Union is based on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law. The promotion of those values is one of the EU's priorities. The Member States' commitment to respect fundamental rights is also enshrined in the Charter of Fundamental Rights of the European Union. Moreover, the Member States of the European Union, as members of the Council of Europe, are bound by the obligations arising from the European Convention on Human Rights.
The European Union Agency for Fundamental Rights strengthens the EU's capacity to monitor and collect information, thus promoting maximum respect for fundamental rights. EU Member States must ensure that the measures they adopt to combat terrorism are consistent with their obligations under international law, especially international humanitarian, human rights and refugee law.
The Presidency considers that the fight against terrorism should be conducted in a manner which respects human rights given that the rule of law, good governance and the protection of fundamental freedoms are tools in the fight against terrorism. That principle is central to the Counter-Terrorism Strategy adopted by the Council, as you know, in December 2005.
Turning now to the Judgment of the Court of First Instance of the European Communities of 12 December 2006 to which the question refers. First I should like to mention that the Judgment in Case T-228/02 of 12 December 2006, known as the OMPI Case (Organisation des Modjahedines du Peuple d'Iran v Council of the European Union), does not justify the conclusion that the EU practice of terrorist lists is in breach of EU legislation. The Court did not in fact rule against the practice of terrorist lists, but considered merely that some fundamental rights and guarantees, including the right of defence, the obligation to state reasons and the right to effective judicial protection are, in principle, fully applicable in the context of the adoption of a Community decision to freeze funds in accordance with Regulation (EC) No 2580/2001.
Secondly, it is public knowledge that the Council already systematically undertook the necessary revision of its procedures with respect to the list of persons and entities to which Regulation (EC) No 2580/2001 applies. The Council adopted, in particular, the following measures to implement the judgment in Case T-228/02: it called attention to the possibility of contesting the Council decision before the Court of First Instance of the European Communities; it pointed out that it was possible to submit to the Council a request accompanied by supporting documentation for the decision as to inclusion or retention on the list to be examined - such requests are considered as soon as they are received; it provided all the persons, groups and entities for which this was practically possible with statements of reasons - in other cases the persons, groups and entities were informed by way of a notice published in the Official Journal of the European Union; it is carrying out an overall review of the list, at least once every six months, in accordance with the procedures described above, always with due regard to any supplementary information.
The Council also decided to create a new working party - the Working Party on Common Position 931 - which is to deal with requests for inclusions on or exclusions from the list and to prepare for the Council's regular review of the list. The mandate, practical arrangements and the working methods of this new working party are contained in a public document adopted by the Council. All those on the list to which Regulation (EC) No 2580/2001 applies are treated in the same way, as may be seen from the previous answer. The role and competences of the institutions are laid down in the Treaties. The Council takes the necessary measures required to implement the judgments of the Court of Justice in accordance with the provisions of Article 233 of the Treaty establishing the European Community. As regards Parliamentary control over its decisions, the Council always follows the procedures laid down in the Treaties.
It is important to mention that the European Parliament, in accordance with Article 308 of the Treaty establishing the European Community, was consulted when Regulation (EC) No 2580/2001 was adopted. Thank you very much for your attention.
(Applause)
Vice-President of the Commission. - Mr President, the Commission continues to be fully committed to the implementation of the EU counter-terrorism strategy, the action plan, as the Council just said, endorsed in 2005. Our political goal remains to strike the right balance between the fundamental right to security of citizens, which is, first of all, the right to life, and the other fundamental rights of individuals, including privacy and procedural rights. All sources indicate that the threat of new terrorist attacks continues to be high. Our Member States' authorities have been able to prevent a number of attacks, for which we must be very grateful. I am talking about Spain, Italy, Belgium, the UK and Germany. Yesterday the Danish authorities dismantled a group of young terrorists, also of Danish nationality, ready to mount a bombing attack. Minister Espersen said it was the most serious terrorist case in Denmark.
This morning, we learn that suspected terrorists have been arrested in Frankfurt, and the German Minister of Defence said an attack was imminent.
Do you believe that in all these cases no results have been achieved? Do you not believe that stopping the final stage of a terrorist attack is not in itself a fantastic result for Europe? My answer is - yes, it is.
(Applause)
So there is no room for complacency or letting our guard down. I would first of all like to take this very good opportunity to inform you of a package of measures which are in preparation by my services, and which will be adopted by the Commission this autumn in very close cooperation with the Portuguese Presidency. We are working on prevention and prosecution. This package will consist of a European action plan on the security of explosives, a proposal for an amendment of the Framework Decision on terrorism to deal with terrorist misuse of internet, and a proposal on European passenger name record (PNR) policy. In addition, the package will contain a report on evaluation of the implementation by the Member States of the Framework Decision on terrorism.
A few words on each of these elements:
The European action plan on explosives is a follow-up to the 2005 Commission communication on this topic, and aims to respond to repeated calls from the European Council and the Council of Ministers of the Interior to improve the explosives situation in Europe.
You will no doubt recall that the attacks in Madrid were committed using commercially available explosives and detonators, which prompted the call for EU action in this area. I am glad that I can report to you that a lot of good work has been done by our services together with a wide range of stakeholders, including representatives of the private sector. I have received what I think will prove to be a ground-breaking report from a public-private expert group that I have established, which contains around 50 valuable concrete recommendations to improve security of explosives, precursors and detonators across the EU. These recommendations will form the basis for the European action plan which should be adopted, as I said, before November.
The measures that will be proposed in it include, for example, the setting-up of a European explosives database at Europol with links to all the responsible services in Member States, in addition to an early warning system so that these services are informed very quickly, for example, when explosives have been stolen or a new terrorist modus operandi is discovered from credible intelligence information.
This brings me to the internet and the way this tool, which has brought amazing advantages to our world, is being misused by terrorists. We all know that terrorists enjoy the benefits of the internet just as much as ordinary citizens, for instance to plan their attacks or to disseminate messages of concrete incitement to commit terrorist attacks.
The benefits of e-learning have also not escaped the attention of terrorists. You can find on internet websites, for example, detailed information and instructions of all kinds of terrorist tactics, including the production of explosives. The proposal I mentioned just now will aim at ensuring that these forms of negative and criminal behaviour will be made punishable across the EU.
Another element of this package of measures relates to the idea of having a European policy on PNR. Reflection on details of this proposal is still ongoing, but the Commission's main intention is to ensure that each Member State collects PNR records, processes them and, where appropriate, exchanges them with others. Up until now, PNR has been associated mostly with negotiation aimed at ensuring that European citizen data are processed correctly by our partners and allies, in particular the United States.
I think the time has come to partially change focus and devote resources to the security of the European Union. The Union is at least as much a potential target of a terrorist attack as the United States and the use and analysis of PNR is an important law enforcement tool to protect our citizens, who deserve the same protection as the citizens of the United States.
The final element of the package consists of the second report on the implementation of the Framework Decision on Combating Terrorism. The new report will also include information on the situation in the new Member States, which was not available in 2004 - and you can understand why.
This brings me to the more general question raised concerning an overall comprehensive evaluation of all counter-terrorist measures adopted until now. Of course, I am in favour of the principle of evaluating the effectiveness of policies. As regards justice, freedom and security policies in particular you might be aware that work is ongoing on the development of global evaluation mechanisms. I am ready to cooperate, as I have been doing in the past with Parliament, and in particular with the Committee on Civil Liberties, Justice and Home Affairs, to carry out the evaluation of the existing measures, including the international and European agreements with our international partners. But let me make it clear that my aim is to strengthen, not to weaken, our ability to prevent and prosecute terrorism in a more effective way.
As regards the exchange of information between Member States and European institutions, I fully agree that this is an essential aspect of the fight against terrorism. As you know, I have been active in this area. Over the past years, I have put forward a number of proposals on data protection in the third pillar, on the principle of availability and on data retention of electronic communications. Unfortunately, except for data retention, it has not yet been possible to reach agreement on these proposals in the Council, particularly on data protection in the third pillar. But I will continue to strive for their adoption and with the Portuguese proposal we have an agreement in principle to try to get a final adoption of the framework decision on data protection in the third pillar by December.
It is very often said that mutual trust is needed for effective cooperation, especially when combating terrorism. My view is that trust can be stimulated by us mainly in two ways. First, through ensuring that there is a clear and proper legal framework in place that provides confidence that information supplied will be treated in an appropriate manner and, secondly, through stimulating as many shared international experiences as possible, including joint training exercises so that people working in the field get to know and appreciate each other.
Concerning the Situation Centre ('SitCen'), I should mention that it has certainly provided the Council with a valuable strategic analysis of the terrorist threat, and I have established, thanks to cooperation with Mr Solana, a very good practical cooperation on this. Nevertheless, I do not see a role for SitCen in the area of operational cooperation, certainly not as a coordinating tool for investigations, since its mandate is limited to dealing with non-personal information. This is rather a task for Europol and Eurojust. I believe these are organisations that should be better equipped to deal with such tasks.
We should not forget that the large majority of our citizens - 84% in the latest Eurobarometer - are strongly in favour of EU action to combat terrorists and organised crime. So, let us strengthen Europol and Eurojust based on that.
Naturally, any action we take must be in line with the fundamental rights acquis and with Article 6 of the Treaty. I intend to submit to the Member States a questionnaire on anti-terrorist measures they have adopted, on their effectiveness and on how these relate to the human rights framework. I am ready to share with you data and results of this exercise.
In conclusion, I believe that our counter-terrorist efforts clearly require joint action and the total dedication of the Council, Parliament and the Commission. I am ready to respond once again positively to further possible invitations from this Parliament and from the Committee on Civil Liberties, Justice and Home Affairs, as I have been doing since my appointment at the Commission.
(Applause)
Mr President, ladies and gentlemen, speaking earlier, Mr Catania said that the European public was afraid that the rule of law was disintegrating. The European public reads in today's newspapers of the arrest of terrorists in Denmark who had made definite plans for attacks. The German public awoke today to the news that three terrorists had been planning an attack on Frankfurt am Main airport. The public is afraid. It is worried. Terrorism in Europe has caused deaths and a great deal of suffering. The public expects to be safe. Tackling this is our task as European politicians.
What is the European response? Hearing the President-in-Office of the Council today, I realised that stagnation and paralysis have taken hold here. I am disappointed. As we know, terrorism is networked across Europe. The cells cooperate by means of the Internet and using various methods. The Ministers of the Interior are doing their own thing at national level and believing that they have things under control.
I, too, am in favour of an evaluation and of our now putting to the test the measures we have implemented, but we also need new momentum. Terrorism has not been defeated. We need a fresh start. That is why the Group of the European People's Party (Christian Democrats) and European Democrats supports the Commission's initiatives.
Terrorism is directed at our way of life, and therefore I should like to emphasise that combating it is a cultural challenge. For example, Europe stands for gender equality, so we want no forced marriages in Europe. Anyone forcing young girls into marriage must be punished. Europe stands for tolerance, and so we want no preachers of hate, with their condemnation of other religions. I am in favour of expelling such people from Europe. I would say to all preachers: no god approves of murder.
I would ask that today's debate be used to give backing to the Council and, in particular, to our Commission, which has put forward good proposals, so as to generate new momentum.
Mr President, I believe it is important to hold this debate today. It is also important for Parliament to ask questions about progress in the cooperation between Member States in a high-priority area, the fight against terrorism. There are some doubts about whether that cooperation is always satisfactory, and whether the Council's response to the threat that has been described many times today is always adequate. A lack of urgency has become apparent with regard to the Council's progress on a number of points. Also important in this regard is the issue of the successor to Gijs de Vries in the post of Counter-Terrorism Coordinator, which has lain vacant for some months now. The question also remains as to what has happened to the Council's response to the Fava report, Parliament's comprehensive report on the CIA and certain practices that have been used in the fight against terrorism. Cooperation is not always as it should be, in spite of - I must reiterate this - the tremendous commitment of Commissioner Frattini, who has just given a further demonstration of his vigorous approach. Naturally, however, what he wants and is able to do is ultimately determined to some extent by what the Council makes possible.
Today I should like to call attention to one important aspect in particular, one alluded to by both the Commissioner and the President-in-Office, and that is radicalisation and recruitment. We must seek the best way to combat radicalisation - be it religiously motivated or of right-wing extremist origin - at European level, too, in the form of cooperation between Member States. It is important in this regard to find ways of reaching out to young people who are susceptible to this kind of radicalisation. That is one of the priorities of the Council and the Commission, and Parliament, too, will be discussing the subject further in the near future.
We must try to discover the motives of the young people who, as a result of radicalisation, are sometimes enticed to engage in terrorist activities. These motives include dissatisfaction with their own situation, discontent with what is happening in international politics or with the polarisation of their own society, a need for meaning, and frustration with world politics. Poverty can also be a motive. We must examine all these motives if we wish to achieve an effective approach. The motives of young people in Morocco who have carried out attacks are often completely different from the motives of those who have done so in the Netherlands, for example the man who murdered Theo van Gogh. We must join together to seek arguments capable of combating radicalisation, and improve circumstances so that young people are not so readily susceptible to incitement to radicalisation and violence.
Keeping numbers of radicalised young people down is an initial challenge. An appropriate policy here is one of repression: tackling those who incite others to violence, tackling virtual Internet networks that incite young people to extreme behaviour, and also containing groups via a preventive policy. This begins at local level, but can also be translated to national and European level. I should like to draw attention in this regard to the new initiatives announced by the Dutch Government, for which a substantial amount of money has also been earmarked. This is to be used at local level, in the neighbourhoods, to find an approach to identifying young people who may be susceptible to radicalisation and everything that can result from this.
I should like to recommend that the Commission focuses on the experience of the Netherlands, on how this can be exchanged with other Member States. It may also be possible to use the Commission's Integration Fund to promote some of these activities, to bring the added value of a European approach to bear in this field, too. I should like to ask the Commissioner once more whether he, too, can envisage any possibilities for exchanging Dutch practice with other Member States who are facing the same problems, particularly in large towns and cities.
on behalf of the ALDE Group. - Mr President, if we go back just over 2 000 years, we will recall that in the autumn of 68 bc the world's only superpower suffered a terrorist attack by a band of loosely organised pirates, and in panic the Roman Senate granted Pompey, at least according to Plutarch, 'absolute authority and uncontrolled power over everyone' through the Lex Gabinia. By the oldest trick in the book, the military subverted liberty, democracy and the constitution with the assent of Rome's frightened citizens, and it took 1 800 years for mature democracy to resurface in Europe.
Now, once again, laws that take away our freedoms risk entering by the back door. I welcome the oral questions that colleagues have tabled today, with their very specific questions to Council and Commission.
I do not argue that counter-terrorism laws are unnecessary. The arrest yesterday of three people in Germany and the arrest this morning of another three in Denmark show the continuing threat that terrorists pose to our society. My Group is united in its belief that we need more judicial cooperation to make Europol and Eurojust as effective as possible.
We backed the European Arrest Warrant to the hilt, trusting the Council to put minimum procedural guarantees in place. We would support a European FBI. Liberals and Democrats are not soft on crime. Indeed, we are astonished at the failure of Europe's right-wing-dominated Council to find a coherent approach to a matter of law and order. What we are saying, however, is that laws must be proportionate to threats.
And indeed, if the threat is so great, why has the Council not moved to replace its anti-terrorism coordinator since the last one left in March?
Mr President-in-Office, you have told us that you are 'reflecting on the best way of ensuring cooperation'. Well, the terrorists have had six months while you have been reflecting. You tell us that 'the United States has the leading role in counter-terrorism'. We want the European Union to set its own policy. You tell us that the European Parliament has, and I quote, 'a primordial role', but that primordial role turns out to be a courtesy meeting once every six months with the chairman of our committee.
I welcome Commissioner Frattini's agreement today to evaluate with Parliament the effectiveness of European Union policy, and I hope the Council Presidency will come along with him for that debate.
Since 9/11, we have had a counter-terrorism strategy, an action plan, a framework decision and several cooperation initiatives. None of these has been thoroughly and openly evaluated, let alone by Europe's democratic institutions. The Council and the Commission should involve Parliament in a comprehensive review of all the measures adopted thus far.
Here in Parliament, we should be insisting on sunset clauses for anti-terror laws so that legislation susceptible to abuse does not remain on the statute books any longer than necessary.
We are now on to the third and final PNR agreement, for example, an agreement which in perpetuity gives up certain rights for uncertain benefits. My Group questions whether security really demands that the United States Government knows our dietary preferences.
Commissioner Frattini, you tell us that 85% of citizens are strongly in favour of European action. Mr Lobo Antunes, you tell us that the Presidency has no doubt that its measures are supported by citizens. Have the two of you not passed through an airport this summer? Have you not heard the young women asking why their lipstick has to be confiscated before they board an aeroplane? Have you not heard the old ladies cry out in frustration when their toenail scissors are taken away? Have you not listened to the people infuriated at how anti-terror laws are being exploited for commercial gain? My local airport now charges people 50 pence for a plastic bag into which travellers have to put their toothpaste. Constituents have written to me about how much is being charged for bottled water air-side of the security controls.
The Lex Gabinia was a classic illustration of the law of unintended consequences because it fatally subverted the institutions it was supposed to protect. I hope that Europe's anti-terror laws will not end up doing the same.
Karl Popper once said, 'We must plan for freedom, and not only for security, if for no other reason than only freedom can make security secure'.
(Applause)
on behalf of the UEN Group. - (PL) Mr President, in the wake of the tragic experiences of New York, Madrid and London, our ability to cooperate in counter-terrorism matters has grown, in both EU and transatlantic contexts. We should take further steps in this direction.
Our concern for privacy and citizens' rights should not be used to justify the blocking of effective action. There is an unavoidable price to pay for safety in this area. What our citizens are looking for above all is safety.
Changes to international law are also needed. Modern terrorism has given rise to a hitherto unknown phenomenon - that of the stateless soldier. His statelessness makes it difficult to apply the Geneva Conventions. At the same time we must agree that it makes no sense to afford terrorists the procedural rights characteristic of the European penal process, and that it deprives us of effectiveness in combating this phenomenon.
Mr President, today we received news of the arrest of suspected terrorists in Denmark and Germany that has been mentioned many times. This demonstrates that the problem in question is not theoretical, but real. This being the case, the motto 'the more, the better' cannot be the order of the day; instead, we need targeted measures that are coordinated throughout Europe and, above all, prove to be worthwhile in practice and to indeed be helpful.
This brings me to my first point, namely the urgent need for an overview of the measures that have been taken to date by the nation states. I welcome the Commissioner's announcement that a questionnaire is to be drawn up. We need this evaluation, precisely because we wish to convince our citizens of the necessity of counter-terrorism measures. However, to do so, we must prove that they are indeed effective.
After all, we wish to know what has been achieved to date in the fight against terrorism. In this connection, we are also interested in the regrettable refusal to take a position on the illegal kidnappings in Europe by the CIA thus far. We need answers on this score, too. I should like to make one thing clear: secret prisons and extraditions to third countries where torture is carried out are also connected with the fight against terrorism, namely its moral dimension. The moral dimension of the fight against terrorism must not be neglected, as we must prevail there, too, if we want to succeed.
Some speakers have mentioned the importance of involving the European Parliament in this debate. I believe that the Council Presidency needs to understand that the involvement of freely elected people's representatives is indispensable for the purposes of acceptance. I should like the Council Presidency to strengthen this aspect of the discussion. As the President-in-Office knows, the European Court of Justice has decided repeatedly that the EU list of terrorist organisations infringes both Community and international law. I welcome his comments on this issue today. I am also interested to hear, however, whether the annual evaluations of which he spoke are to be made available to Parliament and the Committee on Civil Liberties, Justice and Home Affairs. After all, we need these for our work, to enable us to really assess what happens with this 'terror list', the extent to which the rule of law and parliamentary control are ensured, and to what extent it can be guaranteed that those appearing wrongfully on this list will be removed from it as soon as possible.
The issue of the EU Counter-Terrorism Coordinator has already been raised. We want to know the future plans for this post. My group is not against such European coordination in principle. It makes sense in theory to consolidate competences in this field, to endeavour to bring together the experiences gathered at national level. We are also interested to hear, however, what the Council Presidency has to say about the work done to date by the counter-terrorism unit at European level. What kind of experiences have there been with it? Hence my question to the President-in-Office: what lessons have you learned from the work done to date by Mr de Vries?
Mr President, in my opinion, this debate is fairly fundamental to democracy in the European Union. It is good to take a look back. Since 12 September 2001, a 'war' has been waged on terrorism. On that day, NATO invoked the mutual defence clause, having wrongly judged the attacks in New York and Washington to be military attacks. How this mutual defence clause can be revoked is anyone's guess. Now the 'war on terror' is being waged worldwide, for example in Afghanistan, where Iraqisation is increasing progressively, whilst at domestic level more and more fundamental and civil rights are being invalidated. The whole situation could be described as a permanent state of emergency.
The EU has adopted a framework decision on combating terrorism. This sets out a large number of points being implemented or to be implemented by the EU Member States and the EU itself.
We are currently seeing widespread 'actionism', especially by the German Minister of the Interior, Wolfgang Schäuble, who is now describing everything as terrorism and is clearly overstepping the bounds of what is actually necessary.
After London, the author A.L. Kennedy made a very interesting comment, which I should like to quote here: 'Nobody mentions that the number of victims, as horrendous as it was, would be considered only moderate in Baghdad on most days. Nobody says that, in deciding to send our soldiers to war for profit, Tony Blair also put his country in danger [...] Nobody mentions that our actions have only increased the number and the intensity of terrorist acts. Nobody notes that even we have justified the torturing of prisoners by saying that attacks could be prevented by this means. Nobody mentions that, for vast parts of the world, we are the terrorists.' That is exactly what must be avoided, which is why the invalidation of fundamental and civil rights cannot continue.
Mr President, I should like to start by thanking the President-in-Office of the Council and the Vice-President of the European Commission sincerely for their detailed replies to our questions. I am pleased that this debate gives us the opportunity to look back in order to move forward again. At the forefront of this debate is the question of what measures have been taken to combat terrorism and whether these have been effective. More important still is the question of whether the measures conflict with the democratic rule of law.
Today, we are to vote on amending the rules on hand luggage in air transport. Mr Watson has already spoken about this. This vote - I hope - will put an end to a controversial measure. The rules on liquids are ineffective and arouse great opposition. We must ensure that the fight against terrorism does not become a policy of delusion. An enormous amount of information has been gathered since the 2001 attacks - yet data collection must lead to data processing. After the attacks in London and Madrid it emerged that the intelligence services did indeed have data at their disposal but did not act in time. The data may be available, but application remains a problem.
Recently, a book was published in the Netherlands about terrorism and those combating it. This argues from a historical perspective that the effectiveness of terrorism is limited. The fight against terrorism, on the other hand, sometimes has a major impact on society, resulting in irritation. Those combating terrorism lose their moral credit balance with citizens in the course of this battle - which is a gain for the terrorists. When we take new measures, therefore, we must strike the right balance between the rule of law and an effective fight against terrorism. Monitoring is a legitimate parliamentary instrument in this regard.
The former Counter-Terrorism Coordinator, Gijs de Vries, said that in his experience not one Member State wanted a European police force or a European security service. Member States want security to continue to be organised at national level. Yet we are still trying to organise European cooperation. One problem that follows from this is the lack of democratic control of such cooperation. National parliaments monitor their own services, but not this cooperation. What does the Council think about informing the European Parliament consistently and regularly? By this I do not mean primarily presenting new measures for approval, but answering the questions that have now been raised so often. As is the case with the national parliamentary security committees, such meetings should be allowed to take place behind closed doors. I should like to hear whether the Council wishes to cooperate on this.
Mr President, the latest reports from Denmark and Frankfurt am Main in Germany are proof that the threat of Islamist terrorism has not gone away. Yet the most recent studies demonstrate that this threat comes less from outside - that is, from Al-Qaida - than from young Muslims living in the European Union itself who are susceptible to radicalisation and subsequently turn into terrorists.
Terrorists do not just appear out of the blue, therefore; potential perpetrators grow up in our Islamist parallel societies, with madrasahs and preachers of hate, in particular, playing a major, a disastrous, role. Thanks to political correctness, the indigenous peoples of Europe are all too easily labelled right-wing extremist or even racist for insisting on their basic culture, whilst migrants seldom face this problem. The Islamist parallel societies now existing throughout Europe are often underestimated.
Terrorism often has its roots in schools. It then continues in juvenile gangs and, following this radicalisation, may then culminate in attacks. We must close the gaps in our society in which terrorism can thrive, gaps that have arisen from misplaced tolerance. We must draw boundaries; there is certainly no need for us to tolerate everything. Changing our traditional lifestyles and denying our own culture provides the best breeding ground for terrorism. It is high time, therefore, that Brussels, too, accepted that the multicultural vision is in tatters and supported Europe's indigenous population again at long last, instead of constantly discrediting it under the pretext of stamping out racism.
Mr President, there are essentially two points I would like to make in this important debate. First, all or most of us can come to this House and deplore and denounce terrorism, as well we might, because it is vile and indefensible in all its forms. But within the EU do we always consistently practise what we preach?
Events at Frankfurt and in Denmark are a reminder of the ever-present threat of terrorism. If any government minister anywhere in the EU were to condemn those arrests this morning or later to resist connected necessary extraditions, we would all be outraged because terrorism is terrorism and is not sanitised by the passage of time.
Yet in my small country just weeks ago we had the Deputy First Minister, Martin McGuinness, who knows more than most about the hideous practice of terrorism, reverting to form and vehemently attacking the German Government's current application, under a European arrest warrant, for the extradition of an Irish Republican suspect for a bombing many years ago in Germany. Such behaviour is intolerable. Just as was the harbouring by Ireland of three IRA terrorists convicted in Colombia.
So I say it behoves us all in Europe to lead by example. We cannot pick and choose in attacking and resisting terrorism. If we are against it, we must be against it all and act accordingly. If you genuinely support the rule of law, then you do not attack and protest against the means of securing international justice.
My second point is that the recourse of ETA to active terrorism is a timely reminder that seldom does the terrorist leopard change its spots. Those who stoop to terrorism have an amoral mindset, capable of switching for tactical reasons to supposed commitment to political means if, for the time being, it better serves their purposes.
We should all be wary of such and never make the mistake of judging terrorists by our own standards.
(ES) Mr President, I would like to start by saying that the fight is not against the phenomenon of terrorism. In each case the fight is against a particular organisation that has a particular political agenda and specific political objectives.
We therefore need to start by naming the terrorist organisation that we are faced with, and at the moment, the fundamental future risk facing the European Union is a jihadist terrorist organisation, which is not a phenomenon but rather an organisation that has already overcome the fear of carrying out attacks on our continent.
The difference between this organisation and other traditional organisations that have struck at and are striking at the European Union, is that it is still very much an unknown quantity, because we do not understand the rhythm of attacks or the reason behind the choice of countries, and because their sense of timing is significantly different from ours.
Because of this, as Mr Watson expressed so well, the task of the EU's institutions is not to produce an exhaustive list of measures, but rather it is time to establish the foundations, the pillars and even the fields of operation for the European institutions to play a role in the fight against terrorism.
We need to seek direction. In this area it is not about announcing more and more measures. We have to understand that the role of the EU's institutions should be establishing what we fundamentally need in order to fight this organisation, which is intelligence and information.
Therefore, first and foremost we need a European model for fighting this terrorist organisation, because otherwise, in the Europe of 2025, if the European Union does not add value, if it is no good and is neither useful nor recognised as serving Europeans in this fight against terrorism, they will wonder what the point of the European Union is.
(ES) Mr President, I do think that it has been repeated ad nauseam that the phenomenon of terrorism - which is, of course, clearly recognisable groups - is not only a European issue, it is a global issue, as the Council said, and there is no doubt that we need global and European responses.
I believe, and in view of what Mr Frattini said about what happened this morning in Frankfurt, which I also heard about, that it is perhaps the most important challenge facing the EU, because it not only affects the security of citizens and their physical integrity, but it also seeks to undermine something very important: it seeks to undermine the values of democratic societies. This is why it is so important for the European Union to seek joint responses.
I believe that this oral question to Parliament shows how much Parliament wants to make progress in the fight against terrorism, but it also shows that we have concerns, because Mr Watson presented a number of issues that may be aberrations, in the context of the measures that we are taking, because above all, in this fight we also have a responsibility to democracy and freedom, which is very important and cannot be forgotten.
I would also like to say that I think the measures are necessary, like everything that we have done, and everything that Mr Frattini says is going to happen, and that the work done by the police is also very significant, but not sufficient. In my view we also need to strengthen policies that create integration and dialogue between different cultures. I think that the alliance of civilisations is a valid instrument in the fight against terrorism.
We need to continue with what we discussed in Tampere and the work that we then did in The Hague in order to consolidate what we said: the balance between freedom, security and justice.
This is why the European Parliament hastened to adopt the Prüm Treaty before the summer. This possibility of quickly and efficiently exchanging accurate information is of vital importance for achieving international cooperation against terror.
It is true that we are saying that we need to reconcile these rights of citizens and human beings with guaranteeing security. The European Parliament has a decisive role, but, as the Council says, nowadays Parliament does not effectively have a say on what is done in this field.
Either the Council takes a unanimous decision or it takes no decision. This is why I think that this weakens and curbs the European Union's power to respond to new challenges. As Mr Watson said so clearly, the only opportunity the European Parliament has to work with the Council is a courtesy meeting, and as a democratically elected assembly we should have the opportunity to take part in decisions.
We welcome the creation of the European Agency for Fundamental Rights, and we hope that this agency will be able to fairly monitor all the EU's activities in the field of police and judicial cooperation.
I would also like to point out that our Group supports the EU Counter-Terrorism Coordinator, whoever it may be, but it should be soon. What is important is that he or she should not be a paper tiger, but have a clear and strong mandate.
Finally, and I will end here, I think that it is right to say that the European Union's action in the fight against terrorism and its consequences should include an essential dimension: support and protection for victims and their families.
Mr President, coming from London I in no way minimise the terrorist threat. Indeed, we Londoners have endured it for decades, including when it was Irish Republican terrorism part-funded from the United States. The moral high ground is a precarious location.
Europol tells us that there were almost 500 terrorist attacks in the EU last year. Of course it is a major criminal threat, but so are drug smuggling, people trafficking and corruption. Where is the Council action to insist that all Member States sign and ratify the European Convention on Human Trafficking? Where was the Council protest when the UK Government terminated a major corruption probe in January against 'national champion' arms manufacturer BAE?
Just because Liberals question the effectiveness of the liquids ban compared to its inconvenience, or challenge the mass collection of personal data, does not mean that we are soft on terrorism. No area of policy should escape democratic accountability.
I was proud to be Vice-Chair of the European Parliament's Enquiry on Extraordinary Rendition and I share the outrage others have expressed on the complete silence of the Council in the face of our findings that many Member States were complicit in massive human rights abuses, of abduction and torture.
The Council would do well to look in its own backyard before it gobbles up the civil liberties of EU citizens. MEPs have had no information on the implementation of the Framework Decision on Terrorism passed over five years ago. Has every Member State fully transposed it? How many cases have there been? How many investigations or convictions have been recorded? We know that agencies, even within one state, will not share information because of jealousies, power struggles and turf wars, let alone through cross-border cooperation. Why not make that a priority instead of frenetically legislating to take away our privacy all the time?
There is also a lot of inconsistency when it comes to tackling radicalism. This is an important subject, but it also implies the integration of the vast majority of moderate Muslims, and yet there are parts of the EU where great difficulties are placed in the way of the building of mosques. Why not look at that?
Mr Szymański expressed an extreme right-wing view that we cannot pay too high a price for security. I could not disagree with that more fundamentally. Is it not what the Communists said to justify their repression? Instead of trading too much liberty for security, let us look at what really works: targeted investigations and intelligence-led policing. That is the way to keep public confidence and cooperation.
- (IT) Mr President, ladies and gentlemen, on 11 September in Brussels many democratic movements with a Catholic and Christian basis organised a major demonstration against Islamic terrorism and in memory of the victims of 11 September, but the socialist Mayor of Brussels banned it on contemptible grounds related to internal politics.
This sends negative signals on terrorism, but more serious still is the wooing of Hamas terrorists by a premier, Romano Prodi, and a foreign affairs minister, Mr D'Alema. The political signals sent by Europe should instead be united against Islamic terrorism and we should jointly oppose those who preach in the mosques against us and our security.
I welcome the Commissioner's statement that European citizens must be more protected and feel more protected, at least as much as US citizens, and that it is therefore necessary to strengthen transatlantic relations. I ask you though, Mr Frattini, on the imminent danger of terrorist acts waged using bacteriological weapons, for example - God forbid - or by nuclear means: are we prepared? Southern Europe proved to be unprepared for the threat of fires, but now it seems to me that we need to do more - much more. I wish you every success in your work, Mr Frattini.
(EL) Mr President, let me begin by pointing out that the efforts of recent years to make terrorism a key project and priority for the European Union have turned out to be a non-starter.
The US secret services will be able to monitor everyone's telephone calls, Internet activity and emails on all servers based in the United States without restriction. This development is yet another attempt at universal control and the policing of citizens on a worldwide basis, and the EU has unfortunately acquiesced by adopting measures that have proved to be a hindrance to its own development. A large part of the EU budget is allocated to establishing and strengthening police agencies, military operations, the creation of immigrant detention facilities, etc.
I particularly wish to mention the compilation of lists of terrorists. These lists are not subject to any democratic or institutional legislative control, or to any procedure of judicial audit or review of appeals. Even after the decisions of the European Court on 12 December 2006, when it returned a judgment of deficient controls and failure to comply with the necessary measures to protect human rights, the European Union made only superficial changes.
The fundamental problems remain. The Member States are not compelled to submit evidence concerning the individuals they propose to include on the list, while, more dangerously still, the Commission itself remains responsible for adding and removing the names of individuals and organisations on that list. In other words, Mr President, the Commission remains judge, jury and executioner.
(NL) Mr President, I note to my regret that a great many people in this Hemicycle are once more shying away from calling a spade a spade. Whether we like it or not, the uncomfortable reality is that international terrorism is purely and simply a war that has been declared on the West and on Europe by Islamic extremists. We must have the courage to recognise that the enemy is already within our walls. Jihad networks are operating throughout Europe, and mosques are calling the faithful to a holy war against our open society. Yesterday we received a further illustration of this in Denmark. Therefore, the need for comprehensive measures against this Islamic Trojan Horse has never been greater. After all, we have the right and the duty to defend the values of our open society.
But are we doing so? As my fellow Member Mr Borghezio has just said, a typical expression of European cowardice is the decision by Freddy Thielemans, the socialist Mayor of Brussels, to ban a march against the increasing Islamisation of Europe planned for Tuesday 11 September, on grounds that the demonstration could be seen as a snub to the ever-growing, electorally interesting Islamic community. Europe seeks to propagate the values of an open society, chiefly freedom of expression, all round the world whilst gagging advocates of the same European values in its own official capital. It says a good deal about this Parliament that no clear position is being taken on this.
Mr President, this debate is about the safety of our people and the preservation of our way of life, our liberal democracy, the rule of law and the defence of freedom.
Terrorism strikes at the very heart of all of these things. In all its forms, terrorism defines the fight between good and evil, and we must remain ever vigilant. In Britain we had the IRA to deal with for three decades. More recently, we have had the London suicide bombings and the attempts to cause carnage in Glasgow.
My colleagues from Spain battle with the evil campaign of terror waged by ETA. They have our complete support in their courageous response. Tackling radicalisation is a major challenge, but we live in a world where the terror threat is constantly changing and becoming more sophisticated. The democracies of the world must remain vigilant, must share intelligence more effectively and must be prepared to take tough action.
Terrorism is an act of war on the fabric of our society. It is perpetrated by criminals and murderers who detest our liberal democracy and freedom. Terrorist groups must be banned, and those who perpetrate violence, incite terrorism or give succour to terrorists should be tackled. In terms of the action that EU Member States can take together, we saw at the weekend the arrest of ETA bomb-makers. This shows that joint investigation teams add value to the anti-terrorism fight.
Today we vote on the restriction of liquids on aircraft. The security of the travelling public must be our prime concern - the concern of ourselves, of governments, airport operators and airlines. But, as with all legislation, improvements can be brought about in the light of experience and I believe there is a case - and a good one - for a review of how that is operating.
At the same time we should rely fundamentally on available intelligence to assist legislators like ourselves in determining the nature and extent of the ongoing threat. I commend Commissioner Frattini's proposals, which are positive in that respect.
There is, I appreciate, a delicate balance, but in any event we must always do what we can to protect our people from the evil and murderous intent of terrorism.
(IT) Mr President, ladies and gentlemen, I think that this debate is enabling us, in the meantime, to overcome, to take stock, but also to overcome some dangerous mistakes - a first mistake. We are debating a strategy against terrorism, not against Islam, and reducing the causes of terrorism in a simplistic way to Islamic fundamentalism would be a rather superficial solution, a rather simplistic reading. Similarly, some turns of phrase that I have just heard worry me: the mosques bring war into our societies! These are rather general, rather violent, and rather boorish opinions. Imagine if in Turkey tomorrow an MP stood up in the Turkish Parliament and said 'the Christian churches bring war into our society' - what would be the indignant reaction of this Parliament?
I would also like to make a suggestion to Mr Frattini: we know that enforcement work is absolutely fundamental, just as much as preventive work. I believe, however, that calculations ought to be made on the basis not of alleged terrorists arrested but on actual terrorists found guilty. It would be useful to monitor or do some reconnaissance work on how many terrorist suspects have been arrested over recent years in our countries and have subsequently been released.
We have received some replies from the Council, but some of these have been partial answers. I would like to focus on three points here that we need to explore more deeply: it is not very clear to us what the role of this Parliament ought to be, and how it is to be truly associated with this European Union strategy. We do not believe - and this has been pointed out by other Members - that a meeting once every six months between the Vice-President and the Chairman of the Committee on Civil Liberties, Justice and Home Affairs and the Council is sufficient. We believe that a quality and level of consensus is required that cannot be limited to these formal, ritualistic meetings.
It is not clear to us what will happen regarding the functions of the EU counter-terrorism coordinator. It has been explained to us that this function is primarily linked to providing strategic assessments and disseminating information. When our committee had the opportunity of talking with Mr de Vries, it was admitted to us that the function was completely devoid of content or tools. In that case, I believe that nothing can be more damaging than an institutional function that does not have the tools with which to exist or give an account of itself.
Finally, Mr President, it is not clear what position the Portuguese Presidency will adopt on Euro-Atlantic cooperation. I would like to go back to the very simple and very sincere request contained in our question. The question was whether this cooperation will be pursued with methods complying with Article 6 of the Treaty as recommended by this Parliament at the completion of the CIA enquiry. We need a clear answer. A joint strategy makes sense if it includes full respect for the fundamental rights of citizens, but this has not always been the case.
We welcome the initiative by Vice-President Frattini on a questionnaire to be distributed to the EU Member States to find out what instruments they have put in place and what responses have been produced by these instruments, including in the sphere of respect for the fundamental rights of citizens, but on this point we would like to let you know that this Parliament intends nonetheless to instigate a follow-up to the conclusions of the committee of enquiry on the CIA and to put the formal question: what action have the Council and the Commission taken with regard to the many requests made in those reports?
Mr President, in conclusion, I think I can say that combating terrorism requires a high level of social consensus and we need to be vigilant regarding the principles set out in Article 6 of the Treaty. Avoiding abuses and avoiding simplification is the only way of ensuring we achieve this consensus.
(NL) Mr President, democracy, civil rights and the rule of law are things I hold extremely dear; as are my own life and that of my fellow Europeans. Talking of a trade-off between the two is dangerous nonsense. Enemies of democracy must be resisted; by this I mean terrorists, but also the threat to democracy that is excessive state power and the exclusion of democratic control. Time and again we hear the Council, and to a lesser degree the Commission, talking about fundamental rights, human rights and democracy, but this rings somewhat hollow when we learn that state control of citizens is growing fast. Every intimate detail of our private lives is now known. On the other hand, however, citizens have less and less control of the state.
What is more, the national authorities and the Council refuse to be accountable. I should like the Council to tell us, for example, the situation with the High-Level Contact Group that is engaged in negotiations with the United States regarding the transfer of our private data. We are always being told that these are exploratory talks, but the United States seems to think that we are already poised to sign an agreement. What is the situation, President-in-Office? What is the negotiators' mandate? What is the subject of the negotiations? This was discussed in Lisbon on 19 and 20 July. Why are the national parliaments and the European Parliament - European citizens - not being informed about this?
Another example is the recent US Foreign Intelligence Surveillance Act. Mr Watson and I have asked questions about this. It is a law enabling the US to monitor almost all of our intra-European communication, telephone calls and emails. Why does the Council say that this has nothing to do with it? Does the Council not have any responsibility to protect the privacy of European citizens?
The third example is PNR. We have discussed this subject a hundred thousand times before. The ink has hardly dried on the agreement and the US has withdrawn its only good component: the application of the Privacy Act to European citizens. The Commission says that a European PNR system is to be introduced, but has there yet been an evaluation of the results of the American PNR programme? I am delighted that the Commissioner says that there is to be an evaluation and that it will cover not only implementation but also the results of the counter-terrorism policy and the impact on fundamental rights, as this is long overdue.
It is interesting that, if you criticise or ask critical questions about the counter-terrorism policy, you often find yourself described as anti-American. Yet it is actually the Americans who are asking the critical questions and who have carried out comprehensive evaluations in recent months and are putting big question marks on the effectiveness of these measures. Therefore, instead of playing copycat and adopting bad US policy, Europe must adopt good policy and join with the US to consider what is necessary and what is not.
(FR) Mr President, obviously I am not against the litanies of fine sentiments, incantations and pious wishes that are dominating this debate, but I cannot really see in them the kind of objectivity I believe is necessary to understand a phenomenon that has so abruptly come to occupy our minds - so abruptly, moreover, that we are not taking the trouble to work out the ins and outs of it, the causes and the consequences. Ladies and gentlemen, what is politics if it is not patiently working out the causes and consequences of what immediately concerns us?
Frightening video surveillance systems are being installed everywhere, in public places and even on the streets. Why? To fight terrorism. We put citizens on file, develop the police services, and sometimes the secret police. Why? To fight terrorism. We bring back torture. Why? To fight terrorism. We change laws and increasingly we flout them, and we even flout people's fundamental rights, the supposed substitute for our Bibles of old. Why? To fight terrorism. We install anti-missile shields everywhere, even in countries such as the Czech Republic, to the great displeasure of its population which has not experienced any terrorism anyway, and all in the name of the fight against terrorism. In short, we divide nations, create mistrust between peoples and most of all, we browbeat them, which is what has happened in our European nations, alas, in east and west alike. Why? To fight terrorism.
Ladies and gentlemen, is it not clear that it is not terrorism that absorbs us, but the fight against terrorism? An insidious veil is clouding our vision, and we cannot even see it. Of course I do not deny the vileness of the attacks in our nations, in Spain and the United Kingdom. However, these examples speak for themselves in that terrorism affected these countries because they supported an act of war: the invasion of a sovereign state. Moreover, I am not afraid to say that what happened in Iraq was not so much a response to terrorism as another age-old, barbaric form of terrorism that took international tension up a notch.
In truth, terrorism is itself the consequence of a profoundly unbalanced world, dominated by an empire that, like all the world's empires, denies borders and peoples, aiming to create everywhere a one-dimensional, uniform world, obsessively focused on the value of goods alone. A world so stifling and violent for the diversity of different peoples that the only response is another kind of violence, one that is obviously equally unacceptable: terror.
Let us have the courage to really think about this. What if terrorism was primarily a consequence of this new categorical imperative that is imposed by market forces and is part of its logic: the suppression of borders. Not only is the abolition of borders, the fashion for cross-borderism, doing away with the world's diversity and infuriating those who want to keep it, but also the disappearance of borders favours the machinations of gangs. Perhaps this, ladies and gentlemen, is a discussion point that could be added to the debate on the fight against terrorism?
(PL) Mr President, the reality of ancient Europe was Hannibal ante portas. The reality of modern Europe is terrorism ante portas, or at the gates. For a year now the European Parliament has been formally engaged in an interinstitutional debate. This is good, particularly as Europe is genuinely continuing to experience terrorist attacks and will certainly experience them in the future. What we are talking about is imposing real limits on the potential for these attacks to be carried out.
It is therefore right that we should want to know which EU Member States have failed to introduce anti-terrorism measures, measures that were established earlier. This must be clear to ensure that individual societies do not wake up in shock immediately after attacks have been carried out in their countries. Likewise, we want to know the real reasons for the resignation of the EU Counter-Terrorism Coordinator, Mr de Vries. Was this dismissal prompted by disputes over competence?
Terrorism is not an abstraction; it is very real. I am speaking as the representative of a country whose armed forces are engaged in Iraq and Afghanistan. For my country, which has no experience of terrorist attacks, terrorism is nevertheless a challenge.
(PT) I have listened carefully to what the Council and Commission have said and I have to say that I feel sure we shall be having this debate again - under exactly the same terms as this one - within the space of a few months because in the eyes of Dr Lobo Antunes and Commissioner Frattini, all that has been done has been done well, was done well; no mistakes were made and any assessment will reveal not a single error. We keep hearing the same thing over and over again and that is the main problem - they are mistaken! As long as we continue to approach terrorism as a problem falling within the scope of the police and information services, we shall be putting off the central issue.
Terrorism nowadays is closely associated with the symmetrical political principles which promote the clash of civilisations and war, and on that point your silence is deafening. For example, Commissioner Frattini is announcing measures for controlling explosives at the very time when the war in Iraq has turned into a private business deal worth millions of dollars and when the United States is outsourcing the collection and processing of classified information.
Control explosives? I know one way: nationalise the manufacture and trade. That is the only way to prevent terrorism and counter-terrorism from turning into two sides of the same coin: turning life and death into a business.
(RO) Madam President, terrorism is a complex phenomenon with a long history, embodied in various forms, from subversive movements aiming at suppressing the sovereignity of states and internal order, triggering civil wars, to attempts, murders and pogroms. This is the reason why this issue should be approached realistically, with responsibility, and specialists from various fields of expertise should take part in the related debates.
The 9/11 terrorist attacks, the tens of thousands victims and the huge damage urge society, the European states and institutions, to take concerted, systematic and permanent action on several axes some of which I would like to remind you of:
1. objectively searching for the causes of this phenomenon and the permanent amelioration thereof.
2. discovering the financing sources for terrorist acts and transnational political and financial networks.
3. determining the relationship between terrorism per se, weapons policy and wars for capturing strategic raw material sources, on the pretence of the fight against terrorism.
Any unilateral approach to the issue of terrorism does not contribute to finding out the truth about it and stamping out this dangerous transnational phenomenon.
- (IT) Madam President, ladies and gentlemen, combating terrorism must remain one of the European Union's main priorities. Certainly we need effective, constant, coordinated measures to prevent and combat terrorism and so the proposals set out in this Chamber by Mr Frattini are welcome.
First of all, we should not make the mistake of lowering our guard when international terrorism strikes far from Europe. Unfortunately, the threat from Islamic fundamentalism has not diminished, even when attacks take place far from our borders.
Coordinated action means, above all, cooperation within the EU, as well as strong links with the United States: cutting our links with the United States in the fight against terrorism would be an extremely serious mistake, and would cause very severe damage to the population of the European Union as a whole, but there should also be links with the moderate Arab countries, including those in Al-Qaida's sights.
Europe must take a leading role in these measures to prevent and combat terrorism, but must ensure that significant action prevails over bureaucratic manoeuvring. Unfortunately, it is easier to put in place strict controls on deodorant bottles that are not transported in the proper plastic bags than on terrorists who have infiltrated as illegal immigrants. Therefore, I repeat, strong action by the European Commission and the Council will be welcome.
The fight against terrorism, however, should also be waged through political initiatives to produce a solution, at last, to the Israeli-Palestinian crisis, involving the birth of a Palestinian State and guaranteed security for the Israeli State, without making any concessions to fundamentalist organisations camouflaged as political groups - I am referring to Hamas and Hezbollah.
In the fight against terrorism, though, we should not forget that in Europe, alongside the dangers of the Islamic element, there is a dangerous network of armed groups associated with internal and separatist political movements. Europe - and I am finishing here - must not lower its guard on this front either. The events that took place in Spain show us that any time we lower our guard or choose the route of negotiation, terrorists return to the attack.
Madam President, I welcome the responses of Commissioner Frattini and the President-in-Office of the Council. However, the reality is that we in this House have the luxury of talk, talk, talk. But actually, in government and in the Commission, you have to take action - action to prevent terrorist attacks: terrorist attacks which are not imagined; terrorist attacks which are real, which are being planned currently. The reality of politics is that if you took no action, the same members of this House who attack you for taking the action, would attack you because you had not acted.
Therefore, I welcome the strategy, and the fact that we will review the strategy. Furthermore, what we have to do, as has been said before, is to tackle the roots of terrorism. They lie in hopelessness and despair, in poverty, in the preaching of hatred. Let me say quite clearly and unequivocally, those who espouse a cause, a tradition or a religion for their terrorist acts undermine their ideology, their religion, their cause and their tradition.
Now, above all, we need to act as 27 Member States - not separately - and act in conjunction with our allies, including the United States. The United States is not a problem. The attacks on the United States did not occur on September 11, they occurred before then, and an attack upon one is arguably an attack upon all of us.
Madam President, we all acknowledge the terrorist threat and we must go on reacting to it, without betraying who and what we are. We are a democratic society, ruled by the rule of law. It is as such, and only as such, that we must react against criminal acts and support the prevention against possible future attacks. However, we are entering a very dangerous path where everything appears to be allowed, under the excuse of prevention. We are subject to the moral blackmail of those who are saying: if you question this measure, you are putting us in danger - even if the measure is abusive or completely useless.
That is unacceptable. Yet that is what some of us have been accused of by officials of the Commission when, for example, we question the measures in airport security or criticise a regulation that some days ago prevented a group of Catholic pilgrims returning from Lourdes in a Vatican aeroplane to bring holy water with them from Lourdes, which was considered a threat to security. We have the right to criticise that stupid piece of legislation and not accept the blackmail of being considered friends of terrorists, when fulfilling our responsibilities.
Mr Frattini, this is an area - and I am sorry to say this - in which you are avoiding your responsibilities and where you have left anti-terrorism legislation in the air transport sector in the hands of a group of zealots within the Commission, who are anonymously implementing this legislation in secret.
Your responsibility, as Vice-President of the Commission with responsibility for these matters - for this area - is to prevent this from happening or continuing to happen. Today you will have the legitimacy of a vote within Parliament that will give you the tools to go and make some demands on your colleague responsible for transport within the Commission. This is your responsibility, and we expect a lot of you.
Speeches about fundamental rights are blatantly contrary to secret legislation and strongly opposed to arbitrary restrictions on privacy and individual freedom.
Furthermore, much more efficient measures, which have already been approved, have not been implemented. Do that exercise that you know well how to do: name and shame. Name and shame the Member States that are not implementing the measures on judicial and political cooperation, and you will have all our support in that.
(PL) Madam President, so far the concept of terrorism has not been properly defined, and this is more than just an oral problem. It is a matter of the practical implementation of a strategy to combat one of the greatest threats to the modern world, one that concerns ordinary citizens.
One important area of the European strategy to combat terrorist organisations is transatlantic cooperation. The United States has shouldered the heaviest burden in tackling this grim phenomenon. Up to now, certain institutions such as the Council of Europe and, sadly, the European Parliament have set in motion such unhelpful actions as the appointment of strange commissions to try to find alleged CIA prisons in Europe. The work carried out by these bodies has not contributed to transatlantic cooperation; in fact it has fuelled anti-American feelings and thus significantly weakened the system of counter-terrorism.
We must express the hope that today's debate will initiate true commitment on the part of the European Parliament to building a counter-terrorism strategy, and not just the token commitment we have seen hitherto; this must be a strategy which truly aims to promote safety for all our citizens.
(SL) It is appropriate ... how terrorism is defeated and in that respect I fully support Mr Frattini and the measures taken by the Commission. However, it is also appropriate for us to answer the question of why this is happening to us and who it is that is posing the threat.
Last year the Commission proposed that we should not use terms such as 'Islamic jihadism' and the like and that these people are instead, and I quote, 'terrorists who use religion for their activities'. I consider it essential that we recognise that the phenomenon should be called by its correct name. And to me the correct name is jihadi terrorism because these people are fundamentalists who share a hatred of democratic, pluralistic society. Their ideology is diametrically opposed to conventional democracies and their aim is to create a caliphate. Jihadism is often referred to as a religion vying with other religions and as an ideology seeking its place in the world, but this is incorrect. Jihadism is neither economically inspired nor capable of vying with other religions - it is an ideology aimed at destroying other ideologies.
Therefore, it is necessary to create in the European Parliament and the European institutions the conditions for spreading democracy in the world, a plan of action perhaps, and to strengthen economic and political cooperation with Islamic countries.
Democratic forces capable of confronting other forces exist in the Islamic world. Those democratic forces can be assisted by various forms of support, say by funding media stations spreading democratic ideas and exposing the acts of terrorists. It is also necessary to create the conditions for addressing all the various interpretations and opening up discussions, forums and web pages for free thinking Muslims. The public in Europe must also speak more about terrorism.
And finally, it is also important to recognise that in the fight against terrorism the European Union must be conscious of its values and defend them without fear and without worrying about tactics.
(RO) This debate is extremely important as it provides us with the opportunity to examine the consistency and coherence of our policies against terrorism. Today we have enough analytical data to say that the success of these policies relies on the close relationship between several main elements.
On the one hand, there are the measures on security and justice in the European Union, the correct ratio between these measures and the respect for fundamental human rights and on the other hand there is EU foreign policy and the fight against social exclusion, and the social causes of terrorism.
In my opinion, action without prevention is not enough; domestic measures are not enough without consistent external dialogue. Their correct mix should be the basis of a European model for combating terrorism, that could ensure the security of EU citizens and their fundamentalrights respectively.
We have to admit that there is a deficiency in the relationship between the European Parliament, its legislative power and the field of the fight against terrorism and this triggers a democratic deficiency. In order to play an efficient part in the decision-making process at European level, we need total involvement of the Parliament in the co-decision procedure.
I would like to call on the Council to accelerate the procedure of electing a new EU anti-terrorism co-ordinator, with enhanced powers in relation to the strategies agreed.
(FI) Madam President, the EU's new counter-terrorism strategy is the right one, but no thanks to the new officials, bodies or organisations. The first responsibility for combating terrorism lies with the national governments and the independent Member States. For the fight against terrorism at national level to succeed, however, there needs to be highly effective European and international cooperation based on trust. As Commissioner Frattini said, trust is a precondition for cooperation. Trust depends on clear and precise European legislation, clear forms of cooperation, and a respect for human rights.
The fight against terrorism at airports has reached ludicrous proportions. For example, they confiscate lipstick. At the same time, the EU and many nation-states have forgotten that natural disasters can also be prevented.
(The President cut the speaker off)
(PL) Madam President, in the field of medicine, when trying to combat a disease we concentrate not so much on its symptoms as on its deeper, hidden causes; in much the same way, when combating terrorism we must focus not only on a few kamikaze agents planting bombs, but also on the reasons why they are doing this.
Terrorism is a blind act of violence aimed at satisfying its own demands and inflicting suffering on those all around, and it clearly needs to be stopped. It is an unacceptable way of satisfying needs that are based on a certain hierarchy. It is not disinterested aggression. It is behaviour that we do not like, but it has its own sense. How can we show Muslims at this time that our hierarchy of needs is better than theirs? It is not possible, it is a complex ethical problem, but we must start somewhere. I suggest that we begin by showing greater respect for the needs of Muslims on their territory in order to lessen their effect in the Western world.
(PL) Madam President, in the global war on terror, the only way to ensure that fewer people die at the hands of ideological murderers is through good identification and assessment of terrorist threats. To this end we need a good and practicable European counter-terrorism strategy. The key to this strategy, in my view, is the creation of a European code of counter-terrorist procedure. I therefore welcome the Council's initiative on this matter.
Such a code is needed for reasons beyond simply harmonising the actions taken by Member States. It should also clearly define which measures are acceptable in the battle to prevent acts of terror. What we need, then, is the identification and detailed specification of situations in which the threat of terrorism is to be treated as a state of emergency, and mutual agreement on the use of certain concrete measures and certain legal measures, which will unfortunately restrict citizens' rights and freedoms in some areas. The reasoned restriction of citizens' freedoms is necessary, because without such restrictions we can tell the terrorists right now: we care more about your rights and freedoms than we do about the rights of the people you are killing in your attacks.
It is also important to define the role of the counter-terrorism coordinator. We are faced with a choice: either we continue along the path of strengthening administrative competence and coordinating abilities, as during Mr de Vries's time - although that path demands that we engage in some serious reflection and draw conclusions from what has happened over the past four years - or we should consider boosting the political profile of whoever holds this post. However, then the issue of competition with Javier Solana arises. One way or another, the decision we take on this cannot simply be based on personal views.
(HU) The riots in French suburbs and the bloody terrorist outrages in London which were committed by young, third-generation Muslims speaking with a Yorkshire accent highlight the crisis in the integration of migrant minorities in western Europe. An example of this is the Netherlands, which used to be one of the most tolerant of countries in Europe, but is now in effect facing a crisis in interethnic coexistence.
Even as we attempt to deal with the roots of the problem here in Europe in the fight against terror, it is time, as many people have suggested, for us to look again at the issue of the integration of minorities. Europe has not looked this question squarely in the face. Neither in the European Council nor in the European Union is there as yet a 'soft law' instrument on the problem of migrant minorities or - as I myself proposed in the European Council, and it was accepted - on the problem of new minorities, although we know that, in the problem of minorities, both migrant minorities and indigenous minorities, only the acceptance of two or more identities can be a guarantee. The best example for indigenous minorities is in fact the South Tyrol where they have dual identity, but many examples can be cited.
Europe will not advance if in this area, minority policy, we do not adopt such an instrument.
- It has been pointed out to me that I never say 'Mr or Mrs such and such, you have the floor, thank you'. This is not through rudeness but out of respect for your time, because I do not wish to waste it. That is why I would ask you to remain within the limits of the time set, or else we will never finish.
(RO) Terrorism is a continuous threat in a Europe where Muslim extremism is often in operation. The European Union has to take adequate measures and to set up a coherent strategy, common to all Member States. The Commission's future legislative proposals with an indirect relationship to this phenomenon should include provisions contributing to the prevention of the spread and intensification of terrorist attacks. Such an example is the legislative package on legal and illegal migration.
The competent European institutions have to find, without any delay, an efficient way of cooperating based on trust and the exchange of information. The proper operation of a European Information Centre will depend on the Member States' mutual trust.
Beside the measures adopted at European level, every state has to contribute to the efficiency of joint action for fighting against all forms of terrorism. Member States such as Romania, where Islam terrorism is not considered a danger, should be as vigilent as the other European States facing this threat.
These states should receive information and be involved in joint European programmes contributing to the prevention of both the causes and situations triggering terrorist acts. We do not have to suffice ourselves with prevention or discovering acts of terrorism, we have to identify and fight against the factors favouring these phenomena, such as poverty, social exclusion or extremism.
Inter-religious dialogue can make a significant and decisive contribution to reducing terrorism. Religious leaders have to consider this issue a priority and to become involved in order to ensure peace, and the stability of the communities they are responsible for. A good example is the European Ecumenical Assembly taking place these days in Sibiu, Romania.
The European citizens have to be aware of the danger embodied by terrorism. An information campaign and presentation of all conflict-generating issues should trigger citizen involvement, together with the institutions, in order to eradicate this phenomenon.
(PL) Madam President, terrorism is a clear evil - it strikes at the life and health of citizens and conveys a threat to nations by cutting at the foundations of their democratic functioning; so far, however, the terrorists have stayed ahead of the game, striking without warning and sadly often succeeding. It is only after such attacks that we undertake counter-measures, and thus we are acting ex post. The examples of Denmark and Germany cited today by the Commissioner are commendable exceptions to this. Congratulations to their services, but these were national actions, and my question to the Commissioner is this: what about prevention at European level? Do we have a system of exchanging good practice in combating terrorism, and how does it work?
The European Union is adopting new anti-terrorism measures and setting up specialist institutions: we now have Europol and Eurojust, we have the Union's Situation Centre, SitCen, but do they cooperate effectively with each other, and more particularly, do they exchange information? In this context, in the context of institutions, I have a further question for the Commissioner: in your opinion, would Frontex, the institution responsible for guarding the Union's frontiers, not be better utilised and involved in the anti-terrorism strategy? I also have the impression that the delay in introducing SIS II is seriously weakening this strategy. It appears that Schengen II is important not only to the citizens of the new states, but also, in the context of the war on terror, to the security of the Union as a whole.
(PL) Madam President, Monday's arrests in Copenhagen show that terrorism is still a real threat in Europe. Europol's report reveals that it remained at a high level throughout last year. Suffice it to say that last year 498 terrorist acts were recorded.
It is true that this threat is not evenly distributed, with as many as 294 instances taking place in France and 145 in Spain, but at a time of globalisation, the whole territory of the European Union is of interest to terrorists. Moreover, this is not altered by the fact that a significant majority of these acts are separatist in nature (something Europe has spent decades getting used to), such as Basque or Corsican terrorism, or the left-wing anarchy in Greece.
Does this process of getting used to terrorism mean that we in Europe are well prepared to fight it? My conviction is that that the answer is still no. Implementation of the basic conceptual documents, even something as fundamental as the counter-terrorism strategy, or the legislative instruments in the shape of the framework decision of June 2002, leaves much to be desired.
Coordination of prevention and reaction to acts of terrorism is also unsatisfactory. In this regard there is an urgent need to upgrade such cooperation, especially operational cooperation and the exchange of information between Member States; we need to enhance the capacities of Europol and Eurojust; we need - and this is something we keep calling for - to strengthen the protection of critical infrastructure, especially for transport and energy. We must also insist that the solidarity clause that was written into the earlier draft of the Constitutional Treaty is included in the new treaty and that a suitable anti-terrorism clause is incorporated into agreements with third countries; my report was calling for this before the holidays.
(PT) (inaudible) ... the Council's reluctance to give Europol, Eurojust, the Counter-Terrorism Coordinator and the SitCen any institutional, legal or financial muscle, which could transform ad hoc links into a genuine strategic cooperation against terrorism. Various Member States have not yet even ratified the main international conventions in this field.
Al-Qaida and ETA do not respect borders or national sovereignty, but our police and secret services are still hampered by inadequate barriers. Europe needs to be not only more effective, but also more strict, because the anything-goes approach is precisely the way terrorists think and international terrorism did not in fact make its advance in New York, Bali, Madrid, London or even Baghdad. Its greatest triumph, which every day brings it more recruits, was handed to it by democratic governments, by the ease with which they sacrifice fundamental values, rights and guarantees: the pillars of democracy and civilisation.
Europe needs to clear its name, miserably besmirched by the systematic collaboration of European governments with the Bush Administration in the abduction, unlawful detention and torture of terrorist suspects. Parliament is still waiting for explanations from those governments. Europe needs to be more effective in strategic cooperation, internally and with its allies, in order to defeat terrorism but also in order to defeat it through political ideas and through law.
The Portuguese Presidency, under a socialist government, has an obligation to try to make a difference.
(DE) Madam President, Commissioner, terrorism is a crime against humanity and represents the greatest threat to our society; and sadly it has already taken on a European dimension. The question is: has the European Union taken action? The answer is a clear 'yes', and the successes show that the measures taken have been good ones. There have been arrests in Denmark and Germany, thank goodness. I am obliged to Commissioner Frattini for his commitment in this regard; it shows that the Commission is on the right track.
However, we also need a review of whether our measures are effective, which measures are effective and which new ones are needed. We should also ask ourselves whether our overall strategy is sufficient. At all events, we should continue to work on such a strategy following the review. This strategy is certainly needed before we can decide whether there is to be a new Counter-Terrorism Coordinator. We must also make it clear in advance to Member States that, if there were to be another such coordinator, he or she would have to have the necessary powers and responsibilities, because otherwise we would certainly not need such a post.
I agree with many others that, at all events, we must strengthen and make use of Europol and Eurojust. These are successful and have the instruments at their disposal. We have taken decisions like that of yesterday on implementing rules simplifying the use of analysis files, and an explosives database is to be set up. However, the problem is the provision of data by Member States. I would appeal to you, President-in-Office, to exert pressure on Member States to provide data in time.
President-in-Office, you said that regular talks were being held with the United States. This is a good thing, and makes sense, but I would entreat you to take every opportunity to render the cooperation fruitful, in the interests of both parties. In other words, I would ask you to negotiate such that, the moment there is a suspicion of terrorism, the United States is obliged ...
(The President cut off the speaker)
(CS) Ladies and gentlemen, terrorism represents a serious threat to peace, stability and prosperity in Europe.
As has already been mentioned, terrorism also constitutes an attack on the fundamental values that are the basis of European integration: human rights, the rule of law, freedom and democracy. That is why I believe that the response from the European Union and the Member States to threats of terrorism must be radical and unequivocal. This decisive response should not, however, consist merely of repressive security measures. Instead it should focus on prevention and preventive measures more so than it has done thus far, both within the Member States and externally in relationships with our overseas neighbours.
The objective of our common foreign and security policy should be to strengthen economic and social development, support for civil society and the concept of human rights, striving for peaceful solution to international conflicts, including the Israeli - Palestinian conflict. To a greater extent our common foreign and security policy should also concentrate on support for, and development of, regional cooperation in the framework of both the European Neighbourhood Policy and the Barcelona Process.
Last but not least, Madam President, Commissioner, along with our friends from the US and other countries we should draught a comprehensive UN convention against terrorism.
(DE) Madam President, Commissioner, ladies and gentlemen, we have seen tragic events in Madrid and London. We have seen attacks fail, for example because of the discovery or failed detonation of suitcases, as happened in Germany. Moreover, in recent days we have again seen efficient police work head off attacks in good time, such as today's news also from Germany. This makes it clear, of course, that terrorism is a real and great danger, and it is without doubt one of our key tasks as politicians to protect people, to protect human life.
Many of my fellow Members have argued today that one or other of the measures is borderline, and that we must consider whether it represents an excessive threat to civil and fundamental rights. I consider this a valid question, and agree that this must be examined in earnest, but this examination must not be drawn out for so long that potential measures that are necessary are debated to death. I believe that we bear responsibility to protect people and human life, and that is the most important thing. That is our top priority, and therefore I call on us as political leaders to advocate the necessary measures rather than discuss them to death or, for example, forget amid all the criticism to win people over to them - because there is no alternative to them.
I have no time for those contributions to the debate that offset, as it were, any behaviour on the part of the United States or other countries in this regard. I do not understand this. It is our duty to protect human life and to implement the necessary measures, and I am obliged to the Commissioner for the further, very specific, proposals he has made today. I am obliged to those who have said that we must weigh up whether our measures actually do what they are supposed to do. I am firmly on the side of those who advocate a careful review of whether new institutions are necessary, or whether these tasks cannot also be done very well by existing institutions.
The fight against terrorism plays a vital role, and this is the way it has to be. Incidentally, in future, if the framework agreement is implemented, we will have ...
(The President cut off the speaker)
Madam President, I strongly support the demand for effective, efficient, balanced and accountable security at the European and international level in addressing terrorism.
If we are to avoid feeding the threat, democratic accountability is essential to ensure balance and proportionality. But a security response, no matter how effective, is not sufficient. We must address the international, political and economic injustices which certain demagogues are using to tap into a youthful hunger for justice.
Their appeal is based on a tabloid history, a tabloid politics, which denies the nuances and contradictions which are integral to all of our political and religious traditions.
The battle for hearts and minds requires us to avoid demonising whole communities of religious believers. It requires open dialogue, not confrontation; it requires us to address the real and perceived disconnection that some young people are experiencing. Europe's idea of 'unity through diversity' could help, but that requires courageous political leadership, which, unfortunately, is sadly lacking at Council level.
Finally, could I appeal at least to the people, the representatives in this House, to avoid sloppy language, which implies sloppy thinking. Equating fundamentalism automatically with terrorism is sloppy thinking. There are millions upon millions of Catholics, Protestants, Jews and Muslims who believe literally in the Old Testament, in the New Testament and the Koran, but they are not terrorists. There are a tiny number of people who have a literal reading of their religion who are involved in terrorism. We have to address why that is the case.
Madam President, terrorism is a threat to all states and to all peoples: it poses a serious menace to our security, to the values of our democratic societies and to the rights and the freedoms of citizens.
Obviously, new measures have increased the efficiency in the fight against terrorism, but there is more to do. We need to show that the creative measures really protect citizens and that they are proportionate to the infringement in the personal sphere. I doubt whether the regulation on liquids on aeroplanes is proportionate to its purpose. Some innocent people lose important medicines, not to mention the tonnes of confiscated shampoos, lipsticks etc.
If this brings full security, it will be accepted, but citizens question how this is being handled - improvements are probably possible. To strike the right balance is to enforce anti-terrorism, the fight against crime, and fundamental rights in a democratic society based on the rule of law. It should include information to the European Parliament before any European-US deal is signed, and we have full trust in Commissioner Frattini and the Commission in this respect.
To accomplish legitimacy in this field we need increased democratic control through codecision, and European citizens should play a larger part in the decision-making process; we need more transparency and more democratic legitimacy. The Council must motivate its measures in public at European level. We also need to improve transatlantic relations.
Finally, there is a need for tough anti-terror measures. It will be much easier to achieve that if we better accept our own democratic ...
(The President cut off the speaker)
- (IT) Madam President, ladies and gentlemen, the summit last April between the European Union and the United States was a lost opportunity. In the light of the results of the European Parliament's special committee on secret CIA flights Washington should have been clearly told that progress in transatlantic cooperation on the fight against terrorism can only be based on compliance with Article 6 of the EU Treaty and full respect for human rights.
This was not done: that means that not only will the fight against terrorism not be strengthened, but it will be weakened because, as this Parliament itself has said, as well as being counter-productive, it is unacceptable to combat terrorism using illegal, terrorist methods.
The EU Member States that submitted to US pressure in using these methods have not only infringed the fundamental principles of the EU but have also opened up a path to illegality, exposing Europe to increased risks of terrorist retaliation. Stepping up the fight against terrorism means, above all, doing so in full compliance with the law.
(PT) Terrorism challenges our free and open society. It sometimes even makes us feel tempted to create security legislation which comes very close to eroding the values of our civilisation.
The European Union must therefore, as a matter of urgency, draw up a joint code clearly setting out its principles and methods.
Firstly, it must guarantee the principles of human dignity and the rule of law in all aspects of combating terrorism. We cannot undermine the moral foundations of democracy which rest on those very values. As Simone de Beauvoir said, we must not allow our executioners to give us bad habits.
Secondly, uniform legislation must be created for the Member States. Union on this aspect must actually mean Union. The fight against terrorism urgently requires the application of rules which are unified and coherent; that cannot be left to the impulses of each Member State and the public opinion of the moment.
Thirdly, we need to encourage working as a network and to promote consensus via the approval of measures in the European Parliament and the national parliaments.
Fourthly, the European Union needs to work towards setting up a UN international mechanism for monitoring emergency procedures and legislation. This fight against terrorism is on a grand scale and is not merely confined to Europe or the Euro-Atlantic axis.
Finally, in order to fight terrorism we need to work towards creating a fairer and more balanced international community; we need to identify causes and fractures, promote a culture of rights that takes in all peoples, and work hard to promote dialogue between civilisations. Terrorism is a complex phenomenon. We cannot respond to it with a simplistic interpretation.
(EL) Madam President, let me first of all put two fundamental questions to the Council: firstly, why is Mr de Vries's seat still vacant, even after such a long time? Does the Council intend to fill it? Does the Council consider it useful? Yes or no?
Secondly, why have the adopted anti-terrorism measures not been properly enforced by all Member States?
More important still is the question of whether, in our effort to counter terrorism, we have taken steps merely as a reaction to terrorist activity. Are we following an intelligent, integrated strategy in aiming to combat the causes of terrorism? We should never lose sight of this. Fear for our own security often causes us to adopt strategies that create a false sense of security.
I have repeatedly asserted here that the protection of public security is our common, self-evident aim. However, our method is proof of the maturity of our civilisation. Respect for our rights is not merely inalienably ours; it is our only path to welfare and security.
I believe that we need not only to evaluate the effectiveness of all anti-terrorism measures to date, but also to take careful stock of our progress, which must not consist merely of a series of reactions to terrorist activity.
Discussions between the Council, the Commission and Parliament must therefore be stepped up. The cooperation of the Member States is of vital importance. Lastly, I believe that we should step up the dialogue with third countries. I consider this essential, as we have seen how useful cooperation with the United States has been.
(PL) Madam President, today's debate concerns the war on terror, the issue of security, the rule of law and personal freedoms, i.e. the highest values in the EU system. The European Parliament is tabling a series of questions for the Council and the Commission, the solutions to which are crucial to the security of citizens, the respect for law and the status of citizens' freedoms.
I wish to concentrate here on the issue of the transparency of the European Union's anti-terrorism strategy. Democratic control in this area, and especially the role of the European Parliament and national parliaments, guarantees the observance of the fundamental rights enshrined in the Treaty on European Union. May I remind you that the European Parliament's resolution on the alleged use of European countries by the CIA for the transportation and illegal detention of prisoners recommends the use of methods that are in line with Article 6 of the Treaty on European Union.
Madam President, I have just come from a press conference calling for rigorous implementation of economic sanctions against the Iranian regime, a notorious sponsor of terrorism across the Middle East and beyond.
I am sure we all welcome measures that genuinely help in combating terrorism, but I wonder how much of the long list of EU activity that we have heard about this morning falls into this category.
The EU is very good at extending its competences and adding to its bureaucratic apparatus but has little to show for its activity and expenditure.
We have had some discussion of the EU counter-terrorism coordinator. His title implies some sort of oversight role which is wholly inappropriate. To my mind, such a person should focus on the workings of the EU and on limited areas where there is clear added value from joint action.
I have great respect for Commissioner Frattini but the EU really cannot claim credit for the actions of our national police and security services. It would be useful to carry out an independent audit of the EU's so-called counter-terrorist measures.
Counter-terrorism must remain a national responsibility and a matter of international cooperation. The EU should be concentrating on ways in which it can support that nationally-delivered counter-terrorism effort.
One of the serious difficulties in our efforts to protect our citizens comes in the failure to control our borders; terrorists come and go and continued uncontrolled immigration is a major obstacle to the proper integration of our settled immigrants. This must be a key element in any counter-terrorist strategy.
This problem also brings into question the whole principle of free movement of people and that is another area that should be examined again by an independent body.
I mentioned the responsibility of our national authorities for these matters. I am sorry to say that the British authorities have failed disastrously to control our borders. Not only do we have little idea who enters and leaves our country but there are serious question marks over the Border and Immigration Agency, which is charged with implementing controls.
I am alarmed to read that a woman who for many months knew the suspected terrorists currently on trial for terrorist offences in Glasgow and who apparently did not report his activities is now employed as an immigration ...
(The President cut off the speaker)
(ET) Ladies and gentlemen, in discussing combating terrorism I would like to focus on Article 6 of the Maastricht Treaty, which concerns fundamental rights and freedoms.
My work as leader of the delegation to Moldova and as a social democrat has been dedicated to the security of Europe, safeguarding our values and disseminating them in the neighbourhood policy countries. We want stability and peace to reign in the vicinity of the European Union. To combat terrorism we also need support from countries such as Pakistan, Russia and even Iran.
Our successful defence of our values depends to a great extent on how we are able to involve partners. Any curtailment of fundamental freedoms and rights in the European Union is reflected back fifteen-fold by the 15 neighbourhood policy countries, to say nothing of Russia and China. Third countries observe what we do, not what we say.
The Commission and the Council must understand that the backing of our own citizens in the fight against terrorism will evaporate if we are unable to honour some of the fundamental rights enshrined in our founding treaties.
Madam President, I am not going to take part in this stupid debate on liquids. The only people entitled to do so are security and technical experts. If they come to clear conclusions, then it is only our duty to react immediately. Nothing scares terrorists more than our ability to react.
The threat of terrorism is built on our rigidity - the rigidity of settled, conservative systems - and our lack of ability to adapt to new dimensions in communication, flows of information, money transfers and flows of persons. The only way forward is to create floating structures, ad hoc teams, the horizontal, interoperable sharing of information and cross-agency and cross-state cooperation, and to empower Europol and Eurojust. The resignation of Mr de Vries was clearly a very bad sign. It was confirmation of the EU's inability to overcome a stupid, old-fashioned, nation-based security approach. It was sadly symptomatic of a lack of ability to share information and execute decisions. The Reform Treaty, on the other hand, sends a great and positive signal.
Minimum rules on police cooperation, the approximation of criminal and civil codes, mutual recognition of criminal and civil judgments, as well as EU protection of evidence, victims of crimes and criminals themselves, are measures which state that with a lot of energy, money and political pain we can cope with terrorism and that we can be of some help to the European citizens of London, Glasgow and other threatened locations.
Commissioner, Member States have until December 2007 to implement the third Money Laundering Directive. I call on the Commission to be clear and decisive in its push for implementation of the necessary security measures to control money laundering and the financing of terrorism. This will be of help to us and we have to help you. Then we can say clearly that we are ready to fight and to win.
(PT) 12 December 2006 is a historic date, when the European Court ruled fully in favour of the argument that, years ago, I defended in this very Chamber against the Council and the Commission, on the right to be informed about an accusation of terrorism. Justice will not be done, however, and there will be no real fight against terrorism as long as innocent victims remain on that list, such as the People's Mujahidin of Iran, and whilst the world's foremost terrorist organisation - the Iranian Revolutionary Guard and all their satellite organisations in Iraq, Lebanon, the Gulf and throughout the world - continue to act with impunity, unchallenged because the European institutions are afraid to confront the terrorist beast.
I appeal to the institutions to do what they are in fact called upon to do.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, I think this has been an extremely useful, interesting and highly opportune debate, all the more so in the light of recent events in Denmark and Germany, as mentioned previously.
I shall relay many of your suggestions, concerns and advice to the Council - as is my duty - and I should like to assure you that the Portuguese Presidency is, naturally, open to cooperation and dialogue with Parliament, having regard to the legal provisions by which we are governed.
This is naturally a difficult and complex debate. Some people think that we should go further; others think we have gone too far and should perhaps take a step back. Some people criticise whilst others applaud; some condemn, others encourage. However, we all, of course, agree that we must wage a firm and determined fight against this new scourge known as terrorism and that we must in no way call any truces in this fight. This is for us too a learning process, a continuous process of improvement. This is a new threat which was not known to us before and which we were not used to fighting and tackling. We therefore naturally need to be constantly improving, learning and active to ensure that there is no repetition of attacks such as those we have witnessed.
We have worked hard and, quite rightly, cooperated and collaborated widely with third countries. This is an international fight. No Member State standing alone could effectively face either the struggle or the threat which lie ahead of us and neither could any organisation or any group of countries standing alone. We need very strong international cooperation.
In preparing for this debate, I made a note of the set of measures and actions we have taken in the field of prevention, protection, pursuit and response to terrorist attacks. I concluded that, although there is still much to be done, a great deal has already been done and we shall have to try to improve in those areas where we have not done as well as we should have. Here it is essential to mention the evaluation mechanisms which we have set up specifically to enable us, after the measures have been in operation for some time, to draw conclusions to help us to improve the measures taken.
I should like to say that for the Portuguese Presidency as for the Council, the fight against terrorism can only be waged and will only be waged, I can assure you, within the framework of respect for our fundamental values and principles, the very points at risk in our fight against terrorism: that is, the defence of those principles and those values. It would not do for us to neglect or disregard them in our fight against terrorism. The Portuguese Presidency will be particularly vigilant on that point and will not compromise.
Finally, I should like to say - this point has received great attention here and I mentioned it myself in my first speech - that the Presidency is working in close coordination with the Secretary-General of the Council in examining the issue of the counter-terrorism coordinator, that is, how to extend his powers and capabilities to enable him effectively to play the role for which the position was originally created. I realise that there might be some delay here. The Portuguese Presidency undertakes to speed up the debate within the Council's bodies and, at the appropriate time, announce the appointment of a new counter-terrorism coordinator.
As I said, I will of course take away advice, suggestions and concerns from this debate. We are not and never shall be indifferent to your points of view; we do not claim, and never have claimed, to be perfect or to say that all we have done was well done, irreproachable or not open to criticism. On the contrary, our efforts will always be directed towards improvement in order to ensure that our societies always remain free, open and democratic societies, standing up to those societies who do not want that to be the case. Thank you very much.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, I would like to thank all those who have spoken in this debate, which is so important. Some have said that terrorism pursues a political strategy. I agree with this, Mr Mayor Oreja. Terrorism must be tackled with a global political strategy.
You have said a lot about prevention, and the fight against violent radicalisation. In my introduction I gave some specific indications about some proposals. I can tell you that there is an important initiative on violent radicalisation.
In a little over a month, on 16 and 17 October, a European conference will be held for the first time on the role of education and schools in eradicating violent radicalisation among the youngest members of society. We have called upon the world of education in Europe and, obviously, I invite observers from the European Parliament who would like to participate. This will be an opportunity to say clearly that we want to replace the culture of evil and violence with a culture of tolerance and cooperation.
We are mapping all the initiatives launched in the Member States to combat radicalisation and prevent the recruitment of terrorists. The results and the good practices revealed by this mapping will naturally be made available to Parliament.
We have talked a lot about dissemination and exchange of data and information. Often, ladies and gentlemen, we have a lot of data, in fact an overdose of data, but no adequate analysis of the data. This is why we need to give Europol a stronger role. I thank all those who supported the strengthening of Europol, including Mr Pirker. Last December I put a proposal before Council on this subject and I hope that the Portuguese Presidency will support the adoption, before the end of this year, of an increased analytical role for Europol.
In July an initiative on bioterrorism was presented. We indicated very clearly what the vulnerable sectors are and where greater European cooperation is required - I am addressing Mr Borghezio who raised the issue. Some have spoken of failures by the Member States to act. I am in favour of 'naming and shaming exercises'. Last June I published a document highlighting very clearly which Member States are in default even in implementing the legislation in force against terrorism. This shows, and here I am addressing Mr Guardans Cambó in particular, that I am ready to point out responsibilities, but these exercises will only be useful if all the Member States and the Council regard a statement of failure to act as a suggestion and encouragement to move forward.
Many have spoken about transatlantic relations. I believe, ladies and gentlemen, that greater collaboration with the United States is required, and, at the same time that we need more involvement by Europe. Among others, I would like to thank Mr Cashman for having expressed this principle. It does not make sense for us to be slow in preparing and developing a European model and at the same time to reproach the United States because they, in fact, do have a model. I think that more European input is needed, and more collaboration with the United States, but there is no need to say that Europe's problem is the United States. The problem is the terrorists and their activities in the heart of Europe. This is the point to bear in mind.
(Applause)
One last thought: I am certain that the new European Treaty will give us better instruments, that it will give us an instrument with which to work together with Parliament in order finally to create co-responsibility between the three institutions. This will also give us in the Commission and the Council more strength. I think that at that moment all citizens will be able to understand and see, transparently, who has made a mistake, who has acted correctly and who has not acted when they should have done. Thus, the hope is that this treaty will become a reality, that it will be agreed, finally, and that this Parliament will become, with us, a fully-fledged institutional actor in the fight against terrorism.
(Applause)
Thank you, Mr Frattini. I apologise for the noise, but it was not a lack of courtesy towards you.
The joint debate is closed.
The vote will take place on 11 October.
Written statements (Rule 142)
As in previous debates, the majority of the EP, the Commission and the Council have avoided going into detail or even making a serious analysis either of terrorism - in all its forms, including State terrorism - or of the 'fight against terrorism'; it is clear that they are constantly trying to take the analysis of terrorism out of context in order to draw a veil over the deep causes of terrorism and the policies that engender terrorism.
Such conduct is all the more serious and politically significant when it is increasingly evident in the 'fight against terrorism' - in which the USA and the EU play leading roles - that the peoples of the world are facing an instrument for failing to respect international law, overturning the sovereignty of peoples and placing at risk the independence of States by promoting intervention, aggression and war, whether in Afghanistan, Iraq or Palestine, with their hundreds of thousands of victims.
Even though some speakers have repeated to exhaustion the safeguarding of human rights in this 'fight against terrorism' and in the offensive of security measures backing up that fight, a growing number of situations and facts point to a failure to respect citizens' fundamental freedoms, rights and guarantees.
in writing. - The EU is all about free movement of people, goods, services and capital. Obstacles for these are to be taken seriously. The fight against terrorism as part of international crime must not be neglected.
Terrorism is, however, a delicate topic. We must not ever forget that all policies on counter-terrorism have to be based on respect for fundamental rights and human dignity.
Measures also need to be effective and proportionate to the gain of security. I doubt, for example, that the new restrictions on liquids on aeroplanes meet these criteria.
All in all, every effort towards better coordination between Member States, and between them and the EU institutions, should be welcomed. After Mr de Vries stepped down, a new EU anti-terrorism coordinator should be appointed as soon as possible.
(NL) Mr President, I would only note that, during the debate, the President-in-Office of the Council - who has already left - and the Commission were asked some very precise questions to which we have not received replies. I should like a written reply from the Council and the Commission to my questions regarding the High-Level Contact Group on Data Protection and the US Foreign Intelligence and Surveillance Act.
We will proceed in line with the Rules of Procedure and also on the basis of the request made.